

Exhibit 10.2


EXECUTION COPY


AMENDMENT NO. 1 TO STOCK PURCHASE AGREEMENT
 
BETWEEN
 
BRIDGE CAPITAL HOLDINGS
 
AND
 
CARPENTER FUND MANAGER GP, LLC
 
AS GENERAL PARTNER
 
OF
 
EACH OF THE FOLLOWING INVESTMENT-RELATED LIMITED PARTNERSHIPS:
 
CARPENTER COMMUNITY BANCFUND, L.P.
CARPENTER COMMUNITY BANCFUND-A, L.P.
AND
 CARPENTER COMMUNITY BANCFUND-CA, L.P.
 
DATED AS OF DECEMBER 17, 2008

 
1

--------------------------------------------------------------------------------

 

This Amendment No. 1 to the Stock Purchase Agreement is made and entered into
between BRIDGE CAPITAL HOLDINGS, a California corporation (the “Company”), and
Carpenter Fund Manager GP, LLC (the “Manager”) on behalf of and as General
Partner of each of the following investment-related limited partnerships:
Carpenter Community BancFund, L.P.; Carpenter Community BancFund-A, L.P.; and
Carpenter Community BancFund-CA, L.P. (collectively, the “Investors”).  The
Manager and the Company are collectively referred to herein as the “Parties” and
individually referred to herein as a “Party.”


WITNESSETH
 
WHEREAS, the Parties have entered into a Stock Purchase Agreement dated as of
December 4, 2008 (the “Stock Purchase Agreement”);


WHEREAS, capitalized terms not otherwise defined herein shall have the meaning
given to such terms in the Stock Purchase Agreement; and


WHEREAS, the parties hereto desire to amend the Stock Purchase Agreement to
clarify the terms of the investment.


AGREEMENT
 
NOW, THEREFORE, taking the foregoing recitals into account, and in consideration
of other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereby agree that the Stock Purchase
Agreement shall be amended as follows:
 
 
1.
Amendment of Recital B.

 
Recital “B” of the Stock Purchase Agreement will be replaced in its entirety
with the following:
 
“B.           The Company desires to sell 131,901 shares (the “Series B Shares”)
of Series B Mandatorily Convertible Cumulative Perpetual Preferred Stock of the
Company having the terms set forth on Exhibit C (the “Series B Preferred Stock”)
and 168,099 shares Series B-1 Mandatorily Convertible Cumulative Perpetual
Preferred Stock (the “Series B-1 Shares”)(and together with the Series B Shares
are referred to as the “Shares”) Series B Mandatorily Convertible Cumulative
Perpetual Preferred Stock of the Company having the terms set forth on Exhibit C
(the “Series B-1 Preferred Stock”) (and together with the Series B Preferred
Stock and the Series B-1 Preferred Stock are referred to as the “Preferred
Stock”) each at a price of  $100.00 per share (the “Purchase Price”).  The
Preferred Stock is convertible into common stock of the Company (the “Common
Stock”).  The term “Securities” refers collectively to (1) the Series B Shares
purchased under this Agreement (2) the Series B-1 Shares purchased under this
Agreement, and (3) the shares of Common Stock into which the Preferred Stock is
convertible.”
 
 
2.
Amendment of Recital C.

 
Recital “C” of the Stock Purchase Agreement is amended by deleting “Series B”
from the second sentence of that recital.

 
2

--------------------------------------------------------------------------------

 
 
 
3.
Amendment of Section 4.3.

 
The third and fourth sentences of Section 4.3 of the Stock Purchase Agreement
will be replaced in its entirety with the following:
 
“No other corporate proceedings on the part of the Company necessary to approve
and authorize the execution and delivery of this Agreement and the Other
Transaction Documents or the consummation of the transactions contemplated
hereby and thereby in accordance with their terms, subject, in the case of the
authorization and issuance of the shares Common Stock to be issued on conversion
of the Preferred Stock to be purchased or acquired under this Agreement, the
receipt of the approval by the Company’s shareholders of the Shareholder
Proposals.  The only vote of the shareholders of the Company required to approve
the conversion of the Preferred Stock into Common Stock and the springing voting
rights of the Preferred Stock for purposes of Rule 4350 of the Nasdaq
Marketplace Rules, is a majority of votes cast on such proposal, provided that
the total vote cast on the proposal represents 50% in interest of all securities
entitled to vote on the proposal.”
 
 
4.
Amendment of Section 4.8.

 
Subclause (B), (i) of Section 4.8 of the Stock Purchase Agreement will be
replaced in its entirety with the following:
 
“(B), (i) subject in the case of the authorization of the issuance of the shares
of Common Stock to be issued on conversion of the Series B Preferred Stock and
the Series B-1 Preferred Stock to be purchased under this Agreement, to the
receipt of the approval of the Company’s shareholders of the Shareholder
Proposals, any provision of the Company articles of incorporation or bylaws or
the Bank articles of association or bylaws,”
 
 
5.
Amendment of Section 4.9.

 
Section 4.9 of the Stock Purchase Agreement will be replaced in its entirety
with the following:
 
“4.9           Valid Issuance of Stock.  The shares of Series B Preferred Stock
and Series B-1 Preferred Stock (upon filing of the related Preferred Stock
Certificate of Determination with the California Secretary) have been duly
authorized by all necessary corporate action.  When issued and sold against
receipt of the consideration therefore as provided in this Agreement and issued
in accordance with the Preferred Stock Certificate of Determination, the Series
B Shares and the Series B-1 Shares will be duly authorized and validly issued,
fully paid and non-assessable, will not subject the holders thereof to personal
liability, and, subject to accuracy of the Manager’s representations and
warranties under Article V, will be issued in compliance with applicable federal
and state securities laws.  The shares of Common Stock issuable upon conversion
of the Preferred Stock, including any shares of Common Stock payable as
dividends accrued on the Preferred Stock, will, upon receipt of approval or
disapproval by the Company’s shareholders of the Shareholder Proposals and
filing of the related Preferred Stock Certificate of Determination with the
California Secretary, have been duly authorized by all necessary corporate
action and when so issued upon such conversion will be validly issued, fully
paid and non-assessable, will not subject the holders thereof to personal
liability, and, subject to accuracy of the Manager’s representations and
warranties under Article V, will be issued in compliance with applicable federal
and state securities laws when issued in accordance with the Preferred Stock
Certificate of Determination.  The Preferred Stock, the Common Stock issuable
upon conversion of the Preferred Stock and any Common Stock dividends payable on
the Preferred Stock will be free and clear of any Liens or encumbrances, other
than any Liens or encumbrances created by or imposed upon the holders through no
action of the Company; provided that the Preferred Stock, the shares of Common
Stock issuable upon conversion of the Preferred Stock and any Common Stock
dividends payable on the Preferred Stock may be subject to restrictions on
transfer under state and/or federal securities laws or the Other Transaction
Documents.  Except as set forth in this Agreement, the Other Transaction
Documents or arising under the Rights Agreement, the Securities are not subject
to any preemptive rights, rights of first refusal or restrictions on transfer.”
 
 
3

--------------------------------------------------------------------------------

 
 
 
6.
First Amendment of Section 6.1.

 
The first sentence of Subsection (b) of Section 6.1 of the Stock Purchase
Agreement will be replaced in its entirety with the following:
 
“Unless this Agreement has been terminated pursuant to Section 7.1, the Company
shall take all action necessary to duly call, give notice of, convene and hold a
meeting of its shareholders (the “Company Shareholders Meeting”), as promptly as
practicable after the SEC confirms that it has no further comments on the
Company Proxy Statement to vote on proposals (collectively, the “Shareholder
Proposals”) to approve the following: (A) the authorization and issuance of the
shares of Common Stock to be issued upon conversion of the Preferred Stock, and
the springing voting rights of the Preferred Stock for purposes of Rule 4350 of
the Nasdaq Marketplace Rules, (B) any increase in the size of the Board of
Directors as required by Section 6.2 hereof, and (C) any other proposals
necessary to permit the Company to issue the Common Stock issuable upon
conversion of the Preferred Stock in accordance with the Preferred Stock
Certificate of Determination. The Board of Directors shall, to the extent
consistent with its fiduciary duties, unanimously recommend to the Company’s
shareholders that such shareholders vote in favor of the Shareholder Proposals
(the “Board Recommendation”).”
 
 
7.
Second Amendment of Section 6.1.

 
The last sentence of Subsection (b) of Section 6.1 of the Stock Purchase
Agreement will be deleted.
 
 
8.
Amendment of Section 6.2.

 
The first parenthetical in subsection (b) of Section 6.2 of the Stock Purchase
Agreement will be replaced in its entirety with the following:
 
“(counting as shares owned by the Investors all shares of Common Stock into
which shares of Preferred Stock are convertible and assuming to the extent
Investors shall purchase any additional shares of Common Stock, any later such
additional purchases shall be deemed to be shares)”
 
 
9.
Amendment of Section 6.10.

 
Section 6.10 of the Stock Purchase Agreement will be replaced in its entirety
with the following:
 

 
4

--------------------------------------------------------------------------------

 
 
6.10           Reservation for Issuance.  The Company will reserve that number
of shares of Common Stock reasonably anticipated to be sufficient for issuance
upon conversion of the Preferred Stock owned at any time by the Investors
without regard to any limitation on such conversion and that number of shares of
Common Stock reasonably anticipated to be sufficient for the payment of
dividends.
 
 
10.
Amendment of Section 9.2.

 
Section 9.2 of the Stock Purchase Agreement will be replaced in its entirety
with the following:
 
9.2           Additional Restrictions on Transfers of Preferred Stock.  The
shares of Preferred Stock shall be transferable by the Investors or any of its
Affiliates only as follows: (i) to an Affiliate of the Investor under common
control with the Manager, if the transferee agrees in writing for the benefit of
the Company (with a copy thereof to be furnished to the Company), to be bound by
the terms of this Agreement, (ii) to an Affiliate of the Company, (iii) to any
limited partner or shareholder of the Investors, (iv) to any limited partner or
shareholder of the Investors as long as no sole limited partner or shareholder
owns more than 15% of any class, (v) in a widely distributed public offering
registered pursuant to the Securities Act, (vi) upon certification by the
transferor in writing to the Company that the transferor believes that the
transferee shall not, after giving effect to such transfer, own for purposes of
the BHCA, and any rules and regulations promulgated thereunder, more than 2% of
any class of voting securities of the Company outstanding at such time, or (vii)
to a transferee that is acquiring a majority of the Company’s outstanding
“voting securities” (as defined in the BHCA and any rules or regulations
promulgated thereunder)(not including any voting securities such person is
acquiring from the Investors or their Affiliates); provided, however, that the
Series B Preferred Stock will not be subject to these transfer restrictions
after the first to occur of a Shareholder Approval Date or a Shareholder
Disapproval Date (as such terms are defined in the Preferred Stock Certificate
of Determination); provided further, that the Series B-1 Preferred Stock will
not be subject to these transfer restrictions after a Full Conversion Date (as
such term is defined in the Preferred Stock Certificate of Determination).
 
In connection with any transfer of shares of Preferred Stock described in this
Section 9.2 (iv), (v), (vi) and (vii), upon the request of the transferor, the
transferor shall be entitled to surrender to the Company the shares of Preferred
Stock to be so transferred, and, upon such surrender, the Company shall issue to
the transferee, in lieu of shares of Preferred Stock surrendered, an equal
number of shares of Preferred Stock, as the case may be, having identical terms
in all respects to the shares of Preferred Stock so surrendered, except that the
shares of Preferred Stock issued to the transferee shall not be subject to the
transfer restrictions set forth in this Section 9.2.
 
 
11.
Amendment of Exhibit A.

 
Exhibit A (Schedule of Investors), of the Stock Purchase Agreement will be
replaced in its entirety with the Amended Exhibit A attached hereto.
 
 
12.
Amendment of Exhibit C.

 
Exhibit C (Preferred Stock Certificate of Determination), of the Stock Purchase
Agreement will be replaced in its entirety with the Amended Exhibit C attached
hereto.

 
5

--------------------------------------------------------------------------------

 
 
 
13.
Amendment of Exhibit D.

 
Exhibit D (Management Rights Letter), of the Stock Purchase Agreement will be
replaced in its entirety with the Amended Exhibit D attached hereto.
 
 
14.
Amendment of Exhibit E.

 
Exhibit E (Registration Rights Agreement), of the Stock Purchase Agreement will
be replaced in its entirety with the Amended Exhibit E attached hereto.
 
 
15.
Amendment of Exhibit F.

 
Exhibit F (Voting Agreement), of the Stock Purchase Agreement will be replaced
in its entirety with the Amended Exhibit F attached hereto.
 
16.           Effect of Amendment.  Upon execution of this Amendment, the Stock
Purchase Agreement shall be, and be deemed to be, modified and amended in
accordance herewith and the respective rights, limitations, obligations, duties,
liabilities and immunities of the parties thereto shall hereafter be determined,
exercised and enforced subject in all respects to such modifications and
amendments, and all the terms and conditions of this Amendment shall be deemed
to be part of the terms and conditions of the Stock Purchase Agreement for any
and all purposes.  Except as modified and expressly amended by this Amendment,
the Stock Purchase Agreement is in all respects ratified and confirmed, and all
the terms, provisions and conditions thereof shall be and remain in full force
and effect; provided, however, that in the event of any conflict between this
Amendment and any provisions of the Stock Purchase Agreement not amended hereby,
this Amendment shall control in all respects and shall be interpreted in such
manner to give full force and effect to the purposes and intent of this
Amendment.
 
17.           Binding Effect.  The provisions of this Amendment shall be binding
upon and inure to the benefit of the parties hereto and each of their respective
successors and assigns.
 
18.           Governing Law.  This Amendment shall be governed by and construed
in accordance with the internal laws of the State of California.
 
19.           Severability of Provisions.  In case any provision contained in
this Agreement should be invalid, illegal or unenforceable in any respect in any
jurisdiction, as to such jurisdiction, such provision shall be ineffective to
the extent of such invalidity, illegality or unenforceability, and the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.
 
20.           Section Headings.  The headings of the various sections of this
Amendment have been inserted for convenience of reference only and shall not be
deemed to be part of this Amendment or the Stock Purchase Agreement.
 
21.           Counterparts.  This Amendment may be executed in two counterparts,
each of which shall constitute an original, but all of which, when taken
together, shall constitute but one instrument, and shall become effective when
one or more counterparts have been signed by each party hereto and delivered to
the other party.

 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first above written.
 
Company:
 
BRIDGE CAPITAL HOLDINGS
 
By:
/s/ Daniel P. Myers
Name: Daniel P. Myers
Title:President & Chief Executive Officer
 
Manager:
 
CARPENTER FUND MANAGER GP, LLC
 
ON BEHALF OF, AND AS THE GENERAL
PARTNER OF: CARPENTER COMMUNITY
BANCFUND, L.P., CARPENTER
COMMUNITY BANCFUND-A, L.P. AND 
CARPENTER COMMUNITY BANCFUND-CA, L.P.
 
By:
/s/ James B. Jones
Name:  James B. Jones
Title:    Managing Member


 
7

--------------------------------------------------------------------------------

 

Amended Exhibit A


Schedule of Investors



         
No. of Shares
Total
           
Series B
   
Common
           
Preferred
   
Stock (if
           
Shares
   
converted
           
Series B-1
   
at a $10.00
     
Aggregate
   
Preferred
   
conversion
 
Name & Address
 
Purchase Price
   
Shares
   
price)
 
Carpenter Community BancFund, LP
    1,104,000.00       4,854       48,540  
c/o Carpenter Fund Manager GP LLC
                       
5 Park Plaza
         
 
   
 
 
Suite 950
                       
Irvine, CA  92614
            6,186       61,860                            
Carpenter Community BancFund-A, LP
    27,798,000.00       122,219       1,222,190  
c/o Carpenter Fund Manager GP LLC
                       
5 Park Plaza
         
 
   
 
 
Suite 950
                       
Irvine, CA  92614
            155,761       1,557,610                            
Carpenter Community BancFund-CA, LP
    1,098,000.00       4,828       48,280  
c/o Carpenter Fund Manager GP LLC
                       
5 Park Plaza
         
 
   
 
 
Suite 950
                       
Irvine, CA  92614
            6,152       61,520                            
TOTAL
  $ 30,000,000.00       300,000       3,000,000  

 
 

--------------------------------------------------------------------------------

 

Amended Exhibit C
 
Certificate of Determination

 

--------------------------------------------------------------------------------

 


 
CERTIFICATE OF DETERMINATION
 
OF
 
SERIES B MANDATORILY CONVERTIBLE CUMULATIVE PERPETUAL PREFERRED STOCK
 
AND
 
SERIES B-1 MANDATORILY CONVERTIBLE CUMULATIVE PERPETUAL PREFERRED STOCK
 
OF
 
BRIDGE CAPITAL HOLDINGS
 
a California corporation
 
Pursuant to Section 401(a) of the
California General Corporation Law
 

--------------------------------------------------------------------------------

 
We Daniel P. Myers, President and Chief Executive Officer, and Thomas A. Sa,
Executive Vice President and Chief Financial Officer, of Bridge Capital
Holdings, a corporation organized and existing under the laws of California
(hereinafter called the “Company”), do hereby certify as follows:
 
1. On December 12, 2008 the Board of Directors of the Company adopted a
resolution designating 131,901 shares of Preferred Stock as Series B Mandatorily
Convertible Cumulative Perpetual Preferred Stock and 168,099 shares of Preferred
Stock as Series B-1 Mandatorily Convertible Cumulative Perpetual Preferred
Stock.
 
2. No shares of Series B Mandatorily Convertible Cumulative Perpetual Preferred
Stock and no shares of Series B-1 Mandatorily Convertible Cumulative Perpetual
Preferred Stock have been issued.
 
3. Pursuant to the authority conferred upon the Board of Directors by the
Articles of Incorporation of the Company, the following resolution was duly
adopted by the Board of Directors on December 12, 2008 creating two series of
Preferred Stock, one designated as the Series B Mandatorily Convertible
Cumulative Perpetual Preferred Stock and the second designated as the Series B-1
Mandatorily Convertible Cumulative Perpetual Preferred Stock:
 
“NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors of the Company
hereby establishes two series of Preferred Stock designated as (1) the “Series B
Mandatorily Convertible Cumulative Perpetual Preferred Stock,” consisting of
131,901 shares and (2) the “Series B-1 Mandatorily Convertible Cumulative
Perpetual Preferred Stock,” consisting of 168,099 shares, each series of which
have following rights, preferences, privileges and restrictions:

 
1

--------------------------------------------------------------------------------

 
 
SERIES B AND SERIES B-1 PREFERRED STOCK:
 
Section 1.              Designation.  There are hereby created out of the
authorized and unissued shares of preferred stock of the Company two series of
preferred stock, one designated as the “Series B Mandatorily Convertible
Cumulative Perpetual Preferred Stock” (the “Series B Preferred Stock”) and the
second designated as the “Series B-1 Mandatorily Convertible Cumulative
Perpetual Preferred Stock” (the “Series B-1 Preferred Stock”) (together, the
Series B Preferred Stock and the Series B-1 Preferred Stock are referred to as
the “Combined Preferred Stock”).  The number of shares constituting the Series B
Preferred Stock shall be 131,901, no par value per share.  The number of shares
constituting the Series B-1 Preferred Stock shall be 168,099, no par value per
share.
 
Section 2.              Ranking.  The Combined Preferred Stock will, with
respect to dividend rights and rights on liquidation, winding-up and
dissolution, rank (i) junior to any Series C Fixed Rate Cumulative Perpetual
Preferred Stock (the “Series C Preferred Stock”), (ii) on a parity with each
other and with each other class or series of preferred stock established after
the Effective Date by the Company the terms of which expressly provide that such
class or series will rank on a parity with the Combined Preferred Stock as to
dividend rights and rights on liquidation, winding-up and dissolution of the
Company (collectively referred to as “Parity Securities”) and (iii) senior to
the Company’s common stock (the “Common Stock”), the Series A Junior Preferred
Stock and each other class or series of capital stock outstanding or established
after the Effective Date by the Company the terms of which do not expressly
provide that it ranks on a parity with or senior to the Combined Preferred Stock
as to dividend rights and rights on liquidation, winding-up and dissolution of
the Company (collectively referred to as “Junior Securities”).
 
The Company has the right to authorize or issue additional shares or classes or
series of Junior Securities or Parity Securities without the consent of the
Holders; provided however, that, until such time as all of the Series B
Preferred Stock have been converted into shares of Common Stock, the Company
shall not, without the prior written consent of the Series B Holders owning at
least 50.1% of the then outstanding Series B Preferred Stock, create, authorize
or designate any preferred stock of any class or series having any designations,
preferences, relative, participating, optional or other rights ranking senior to
or on parity with those of the Series B Preferred Stock. except for the Series C
Preferred Stock; provided further, that, until such time as all of the Series
B-1 Preferred Stock have been converted into shares of Common Stock, the Company
shall not, without the prior written consent of the Series B-1 Holders owning at
least 50.1% of the then outstanding Series B-1 Preferred Stock create, authorize
or designate any preferred stock of any class or series having any designations,
preferences, relative, participating, optional or other rights ranking senior to
or on parity with those of the Series B-1 Preferred Stock, except for the Series
C Preferred Stock.
 
Section 3.              Definitions.  The following terms shall have the
meanings set forth below or in the section cross-referenced below, as
applicable, whether used in the singular or the plural:
 
“Affiliate” has the meaning set forth in Rule 12b-2 under the Exchange Act.
 
“Applicable Conversion Price” means the Conversion Price in effect at any given
time.
 
“Articles of Incorporation” means the Articles of Incorporation of the Company,
as amended, and as supplemented by this Certificate of Determination, and as it
may be further amended or supplemented.
 
“Beneficially Own” and its correlatives have the meaning set forth in Rule 13d-3
under the Exchange Act.

 
2

--------------------------------------------------------------------------------

 
 
“Board of Directors” means the board of directors of the Company.
 
“Business Day” means any day other than a Saturday, Sunday or any other day on
which banks in California are generally required or authorized by law to be
closed.
 
“Certificate of Determination” means this Certificate of Determination of the
Series B Mandatorily Convertible Cumulative Perpetual Preferred Stock and the
Series B-1 Mandatorily Convertible Cumulative Perpetual Preferred Stock.
 
“Closing Price” of the Common Stock on any date of determination means the
closing sale price or, if no closing sale price is reported, the last reported
sale price of the shares of the Common Stock on the Nasdaq Global Select Market
on such date.  If the Common Stock is not traded on the Nasdaq Global Select
Market on any date of determination, the Closing Price of the Common Stock on
such date of determination means the closing sale price as reported in the
composite transactions for the principal U.S. national or regional securities
exchange on which the Common Stock is so listed or quoted, or, if no closing
sale price is reported, the last reported sale price on the principal U.S.
national or regional securities exchange on which the Common Stock is so listed
or quoted, or if the Common Stock is not so listed or quoted on a U.S. national
or regional securities exchange, the last quoted bid price for the Common Stock
in the over-the-counter market as reported by Pink Sheets LLC or similar
organization, or, if that bid price is not available, the market price of the
Common Stock on that date as determined by a nationally recognized independent
investment banking firm retained by the Company for this purpose.
 
For purposes of this Certificate of Determination, all references herein to the
“Closing Price” and “last reported sale price” of the Common Stock on the Nasdaq
Global Select Market shall be such closing sale price and last reported sale
price as reflected on the website of the Nasdaq Global Select Market
(http://www.nasdaq.com) and as reported by Bloomberg Professional Service;
provided that in the event that there is a discrepancy between the closing sale
price or last reported sale price as reflected on the website of the Nasdaq
Global Select Market and as reported by Bloomberg Professional Service, the
closing sale price and last reported sale price on the website of the Nasdaq
Global Select Market shall govern.
 
“Combined Preferred Stock” has the meaning set forth in Section 1.
 
“Common Stock” has the meaning set forth in Section 2.
 
“Common Stock Equivalent” means any security that directly or indirectly is
convertible into, or exercisable for, shares of Common Stock.
 
“Company” means Bridge Capital Holdings, a corporation organized and existing
under the laws of the state of California.
 
“Conversion Approvals” means the collective reference to the Shareholder
Approval and the Regulatory Approvals.
 
“Conversion Cap Condition” means that if a Shareholder Approval Date has not
occurred, shares of Series B Preferred Stock may not directly or indirectly
convert into shares of Common Stock of the Company if such conversion would
result in (a) the aggregate voting power of all Series B Preferred Stock
outstanding plus Common Stock issued pursuant to the direct or indirect
conversion of shares of Series B Preferred Stock exceeding (b) the voting power
of 19.99% of the Common Stock outstanding as of the Effective Date.

 
3

--------------------------------------------------------------------------------

 
 
“Conversion Price” means for each of the Series B Preferred Stock and the Series
B-1 Preferred Stock, the Stated Price Per Share, as adjusted pursuant to the
terms set forth herein.
 
“Current Market Price Condition” means if, on any applicable date, including any
conversion date of Combined Preferred Stock into Common Stock or any Dividend
Payment Date of the Combined Preferred Stock, the Twenty Day Trailing Closing
Price Per Share is such that each share of Series B and Series B-1 Preferred
Stock, if converted, would convert into the number of shares of Common Stock
that, in the aggregate and based on such Twenty Day Trailing Closing Price Per
Share, would have a value equal to or greater than the Purchase Price Per Share.
 
“Dividend Payment Date” has the meaning set forth in Section 4(a).
 
“Dividend Period” means each period from, and including, a Dividend Payment Date
(or with respect to the first Dividend Period for each respective share of
Combined Preferred Stock, the original issuance date) to, but excluding, the
following Dividend Payment Date.
 
“Effective Date” means the date on which shares of the Series B Preferred Stock
and Series B-1 Preferred Stock are first issued.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“Exchange Property” has the meaning set forth in Section 11(a).
 
“First Dividend Payment Date” has the meaning set forth in Section 4(a).
 
“First Full Conversion Date” has the meaning set forth in Section 8(c).
 
 “Full Conversion Date” means, with respect to the Combined Preferred Stock of
any Holder, the date the Company and such Holder, as applicable, have received
all Conversion Approvals necessary to permit such Holder to convert such shares
of Combined Preferred Stock into authorized Common Stock without such conversion
resulting in a Violation.
 
“Fundamental Change” means the occurrence, after the Effective Date and prior to
the Mandatory Conversion Date, of the events set forth in any one of the
following paragraphs:
 
(i)           any Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its Affiliates) representing 20% or more of the combined voting power
of the Company’s then outstanding securities, excluding any Person who becomes
such a Beneficial Owner in connection with a transaction described in
clauses (a), (b) or (c) of paragraph (iii) below;
 
(ii)           within any twenty-four (24) month period, the following
individuals cease for any reason to constitute a majority of the number of
directors then serving on the Board of Directors:  individuals who, on the
Effective Date, constitute the Board of Directors and any new director (other
than a director whose initial assumption of office is in connection with an
actual or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board of Directors or nomination for election by
the Company’s shareholders was approved or recommended by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
on the Effective Date hereof or whose appointment, election or nomination for
election was previously so approved or recommended;

 
4

--------------------------------------------------------------------------------

 
 
(iii)           there is consummated a merger, consolidation of the Company, or
any direct or indirect subsidiary of the Company with any other corporation or
any recapitalization of the Company (for purposes of this paragraph (iii), a
“Business Event”) unless, immediately following such Business Event (a) the
directors of the Company immediately prior to such Business Event continue to
constitute at least a majority of the Board of Directors of the Company, the
surviving entity, or any parent thereof, (b) the voting securities of the
Company outstanding immediately prior to such Business Event continue to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof), in combination with
the ownership of any trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any subsidiary of the Company, at least
60% of the combined voting power of the securities of the Company or such
surviving entity or any parent thereof outstanding immediately after such
Business Event, and (c) in the event of a recapitalization, no Person is or
becomes the Beneficial Owner, directly or indirectly, of securities of the
Company or such surviving entity or any parent thereof (not including in the
securities beneficially owned by such Person any securities acquired directly
from the Company or its Affiliates) representing 20% or more of the combined
voting power of the then outstanding securities of the Company or such surviving
entity or any parent thereof (except to the extent such ownership existed prior
to the Business Event);
 
(iv)           the shareholders of the Company approve a plan of complete
liquidation or dissolution of the Company;
 
(v)           there is consummated an agreement for the sale, disposition, or
long-term lease by the Company of substantially all of the Company’s assets,
other than (a) such a sale, disposition or lease to an entity, at least 50% of
the combined voting power of the voting securities of which are owned by
shareholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale or disposition or
 
(vi)           the distribution directly to the Company’s shareholders (in one
distribution or a series of related distributions) of all of the stock of one or
more subsidiaries of the Company that represent substantially all of the
Company’s assets; or
 
(vii)           any other event that the Board of Directors, in its sole
discretion, determines to be a Fundamental Change.
 
Notwithstanding the foregoing, a “Fundamental Change” under clauses (i) through
(v) above shall not be deemed to have occurred by virtue of the consummation of
any transaction or series of integrated transactions immediately following which
the record holders of the Common Stock of the Company immediately prior to such
transaction or series of transactions continue to have substantially the same
proportionate ownership in one or more entities which, singly or together,
immediately following such transaction or series of transactions, own all or
substantially all of the assets of the Company as constituted immediately prior
to such transaction or series of transactions.
 
“Holder” means a Series B Holder or Series B-1 Holder.
 
“Junior Securities” has the meaning set forth in Section 2.
 
“Liquidation Preference” means, as to the Series B and Series B-1 Preferred
Stock, the sum of (i) the Purchase Price Per Share (subject to appropriate
adjustment in the event of any stock dividend, stock split, combination or
similar recapitalization), plus (ii) the amount of all accrued but unpaid
dividends thereon, whether or not declared, together with any other dividends
declared but unpaid in respect of such share to the date fixed for distribution.

 
5

--------------------------------------------------------------------------------

 
 
“Parity Securities” has the meaning set forth in Section 2.
 
“Per Share Price” means, with respect to any issuance of any class or series of
Common Stock Equivalent, (A) the aggregate purchase price, including any
exercise price (net of any brokerage, transaction, acquisition, advisory, due
diligence, origination or similar fees, but excluding expense reimbursements and
underwriting discounts, fees or commissions), paid or payable for such Common
Stock Equivalents in such issuance, divided by (B) the number of shares of
Common Stock into which all such Common Stock Equivalents would be converted if
they were so converted immediately following such issuance.
 
“Person” means a legal person, including any individual, corporation, estate,
partnership, joint venture, association, joint-stock company, limited liability
company or trust.
 
“Preferred Certificate” has the meaning set forth in Section 17(a).
 
 “Purchase Price Per Share” means One Hundred Dollars ($100.00).
 
“Quarterly Dividends” has the meaning set forth in Section 4(a).
 
“Record Date” has the meaning set forth in Section 4(b).
 
“Regulatory Approvals” means, with respect to any Holder, the receipt of
approvals and authorizations of, filings and registrations with or notifications
to, each only to the extent applicable and required, permit such Holder to
acquire such Holder’s shares of Combined Preferred Stock, including the
situation when the springing voting rights of the Combined Preferred Stock
described in Section 12 are effective and to own the Combined Preferred Stock at
that time without such Holder being in violation of applicable law, and to
convert such Holder’s shares of Combined Preferred Stock into Common Stock and
to own such Common Stock without such Holder being in violation of applicable
law, including, without limitation, certification as a bank holding company by
the United States Federal Reserve System, appropriate regulatory approvals by
the Office of the Comptroller of the Currency and any other appropriate
regulatory approvals.
 
“Reorganization Event” has the meaning set forth in Section 11(a).
 
“Rights Agreement” means that certain Rights Agreement dated as of August 21,
2008, by and between the Company and American Stock Transfer &Trust Company,
LLC.
 
“Series A Junior Preferred Stock” means the shares of the Company’s Series A
Junior Participating Preferred Stock, no par value, reserved for issuance
pursuant to the Rights Agreement.
 
“Series B Holder” means the record holder of shares of the Series B Preferred
Stock, which record holder may be treated by the Company as the absolute owner
of the shares of Series B Preferred Stock for the purpose of making payment and
settling the related conversions and for all other purposes.
 
“Series B Preferred Stock” has the meaning set forth in Section 1.
 
 “Series B Quarterly Dividends” has the meaning set forth in Section 4(a).

 
6

--------------------------------------------------------------------------------

 
 
“Series B-1 Holder” means the record holder of shares of the Series B-1
Preferred Stock, which record holder may be treated by the Company as the
absolute owner of the shares of Series B-1 Preferred Stock for the purpose of
making payment and for all other purposes.
 
“Series B-1 Preferred Stock” has the meaning set forth in Section 1.
 
“Series B-1 Quarterly Dividends” has the meaning set forth in Section 4(a).
 
“Series C Preferred Stock” has the meaning set forth in Section 2.
 
“Shareholder Approval” means the affirmative vote of a majority of the
outstanding shares of Common Stock entitled to vote, as required by Rule 4350 of
the Nasdaq Marketplace Rules, to approve the issuance of the Common Stock,
issuable upon conversion of the Combined Preferred Stock issued in connection
with the Stock Purchase Agreement and to approve the springing voting rights of
the Combined Preferred Stock described in Section 12.
 
“Shareholder Approval Date” means the date on which the Shareholder Approval is
obtained by the Company, provided the Shareholder Approval Date can never occur
and be valid pursuant to the terms of this Certificate of Determination after a
Shareholder Disapproval Date has occurred.
 
“Shareholder Disapproval” means the Company has held one shareholder meeting to
obtain Shareholder Approval, and at that meeting, the Company failed to obtain
Shareholder Approval and has not adjourned such meeting to solicit additional
proxies.  For the avoidance of doubt, the Company has the authority to adjourn
the meeting, if necessary, to permit further solicitation of proxies if there
are not sufficient votes at the meeting to obtain the Shareholder Approval, and
when the meeting is re-adjourned and finally held, then the Company will be
deemed to have held one shareholder meeting; provided, however, that the maximum
amount of time between the date of the first scheduled shareholder meeting, any
successive adjournments and the final meeting may be no longer than 45 calendar
days and if the time period is longer than that, then the Company will be deemed
to have held one shareholder meeting..
 
“Shareholder Disapproval Date” means the date, if any, on which the Shareholder
Disapproval occurs.
 
“Spin-Off” means a transaction in which the Company makes a distribution to all
holders of shares of Common Stock consisting of capital stock of any class or
series, or similar equity interests of, or relating to, a subsidiary or other
business unit of the Company.
 
 “Stated Price Per Share” means Ten Dollars ($10.00) per share of Series B
Preferred Stock and Series B-1 Preferred Stock as adjusted pursuant to the terms
set forth herein.
 
“Stock Purchase Agreement” means that certain Stock Purchase Agreement dated as
of December 4, 2008, as amended, by and among the Company, Carpenter Community
BancFund, LP, Carpenter Community BancFund-A, LP and Carpenter Community
BancFund-CA, LP.
 
“Trading Day” means a day on which the shares of Common Stock:
 
(i)           are not suspended from trading on any national or regional
securities exchange or association or over-the-counter market at the close of
business; and
 
(ii)           have traded at least once on the national or regional securities
exchange or association or over-the-counter market that is the primary market
for the trading of the Common Stock.

 
7

--------------------------------------------------------------------------------

 
 
“Triple Liquidation Preference” means, as to the Series B and Series B-1
Preferred Stock, an amount equal to three times the Liquidation Preference (as
defined above).
 
“Twenty Day Trailing Closing Price Per Share” means the average of the daily
Closing Price per share of the Common Stock of each of the twenty consecutive
Trading Days preceding the date in question.
 
“Violation” means any of the following circumstances resulting from any
conversion of Combined Preferred Stock:  a violation of the shareholder approval
requirements of Rule 4350 of the Nasdaq Marketplace Rules, or a violation of any
rules or regulations of the United States Federal Reserve System or the Office
of the Comptroller of the Currency.
 
Section 4.              Dividends and Repurchases.
 
(a)           Quarterly Dividend.  Holders of Series B Preferred Stock shall be
entitled to receive cumulative cash dividends, payable when and as declared by
the Board of Directors, but only out of assets legally available therefore, at
an annual rate of 10% on the Purchase Price Per Share (subject to appropriate
adjustment in the event of any stock dividend, stock split, combination or
similar recapitalization or the like) (the “Series B Quarterly
Dividends”).  Holders of Series B-1 Preferred Stock shall be entitled to receive
cumulative cash dividends payable when and as declared by the Board of
Directors, but only out of assets legally available therefore, at an annual rate
of 10% on the Purchase Price Per Share (subject to appropriate adjustment in the
event of any stock dividend, stock split, combination or similar
recapitalization or the like) (the “Series B-1 Quarterly Dividends” and,
together with the Series B Quarterly Dividends, the “Quarterly
Dividends”).  Quarterly Dividends are cumulative and shall accrue on each share
of Combined Preferred Stock (and the amount of any accrued and unpaid cash
dividends for any prior Dividend Period on such share of Combined Preferred
Stock, if any) during each Dividend Period, whether or not declared and shall
compound on each subsequent Dividend Payment Date (i.e. no dividends shall
accrue on other dividends unless and until the first Dividend Payment Date for
such other dividends has passed without such other dividends having been paid on
such date).  Subject to the foregoing, Quarterly Dividends shall be payable in
arrears on January 15, April 15, July 15 and October 15 of each year (each, a
“Dividend Payment Date”), commencing as of April 15, 2009 (the “First Dividend
Payment Date”).  If a Dividend Payment Date falls on a day that is not a
Business Day, the Quarterly Dividends shall be paid on the next Business Day as
if it were paid on the Dividend Payment Date, and no interest or other amount
shall accrue on the dividend so payable for the period from and after that
Dividend Payment Date to the date the dividend is paid.  If (i) the Shareholder
Approval Date has occurred, and (ii) accrued Quarterly Dividends (including, if
applicable dividends on such amount) on each share of Combined Preferred Stock
are not declared and paid by the Board of Directors for four or more consecutive
Dividend Payment Dates, then each Holder has the right to elect that such
accrued and unpaid dividends be payable in shares of Common Stock equivalent in
number to the amount of shares the accrued and unpaid cash dividends could
purchase on the applicable Dividend Payment Date based on the Closing Price;
provided, however, that cash may be issued solely in lieu of fractional
shares.  Notwithstanding the foregoing, at any date on or after January 15, 2010
through June 30, 2010, if (i) all accrued Quarterly Dividends (including, if
applicable, dividends on such amount) on the Combined Preferred Stock are paid
in full as of such date, (ii) the Current Market Price Condition has been
satisfied as of such date, and (iii) the Conversion Approvals have been
received, then the Company has the option to declare and fully pay Quarterly
Dividends on the Combined Preferred Stock that would otherwise accrue on the
Combined Preferred Stock through June 30, 2010 (the “Prepaid Dividends”), and if
the Company declares and pays in full the Prepaid Dividends, then Quarterly
Dividends shall cease to accrue on the Combined Preferred Stock from the payment
date of the Prepaid Dividends through June 30, 2010.

 
8

--------------------------------------------------------------------------------

 
 
(b)           Record Date.  Quarterly Dividends declared by the Board of
Directors shall be payable to the Holders of record, as applicable, as they
appear on the Company’s stock register at the close of business on the first day
of the month in which the relevant Dividend Payment Date occurs (the “Record
Date”).  The Record Date shall apply regardless of whether any particular Record
Date is a Business Day.
 
(c)           Computation.  Quarterly Dividends shall be computed on a 360/360
basis.
 
(d)           Cumulative Dividends.  Subject to Section 4(g) and the last
sentence of Section 4(a), dividends on the Combined Preferred Stock shall be
cumulative; in the event and to the extent that the Company fail to pay the
Quarterly Dividends on the Combined Preferred Stock (and regardless whether the
Board of Directors shall have declared such dividends), the amount of the unpaid
dividends shall cumulate in successive periods, until paid in full.
 
(e)           Actions Allowed.  If Quarterly Dividends on all outstanding shares
of the Combined Preferred Stock for all past Dividend Periods, including the
latest completed Dividend Period (including, if applicable as provided in
Section 4(a) dividends on such amount) have not been authorized, declared, and
paid or set aside for payment or, if applicable, pre-paid through June 30, 2010
as described in Section 4(a), the Company shall not declare or pay dividends
with respect to, or redeem purchase or acquire any Parity Securities or Junior
Securities during the next succeeding Dividend Period, other than:
 
(i)           any declaration of a dividend in connection with any shareholders’
rights plan, including with respect to the Series A Junior Preferred Stock or
any successor shareholders’ rights plan, or the issuance of rights, stock or
other property under any shareholders’ rights plan,
 
(ii)           redemptions, purchases or other acquisitions of Junior Securities
or Parity Securities in connection with any benefit plan or other similar
arrangement with or for the benefit of any one or more employees, officers,
directors or consultants or in connection with a dividend reinvestment or
shareholder stock purchase plan, or
 
(iii)           conversions into or exchanges for other Junior Securities or
Parity Securities and cash solely in lieu of fractional shares of the Junior
Securities or Parity Securities.
 
If accrued Quarterly Dividends (including, if applicable as provided in Section
4(a) dividends on such amount) for any Dividend Payment Date are not paid in
full on the outstanding shares of the Combined Preferred Stock and there are
issued and outstanding shares of Parity Securities then all dividends declared
on shares of the Combined Preferred Stock and such Parity Securities shall be
declared pro rata so that the respective amounts of such dividends shall bear
the same ratio to each other as all accrued and unpaid dividends per share on
the shares of the Combined Preferred Stock (including, if applicable as provided
in Section 4(a) above, dividends on such amount) and on all such Parity
Securities otherwise payable (subject to their having been authorized by the
Board of Directors out of legally available funds and including, in the case of
any such Parity Securities that bear cumulative dividends, all accrued but
unpaid dividends) bear to each other.
 
(f)           Dividend Preference.  If all accrued Quarterly Dividends
(including, if applicable, dividends on such amount) on the Combined Preferred
Stock are paid in full as of such date, then the Board of Directors may declare
and pay a cash dividend in respect of any shares of Common Stock, as long as the
Board of Directors shall declare and pay to the Holders of the Combined
Preferred Stock a cash dividend in an amount per share of Combined Preferred
Stock equal to the product of (i) the per share dividend declared and paid in
respect of each share of Common Stock and (ii) the number of shares of Common
Stock into which a share of Combined Preferred Stock would then be convertible,
assuming receipt of Conversion Approvals.  Dividends payable to the Holders
pursuant to this Section 4(f) shall be payable on the same date that dividends
are payable to holders of shares of Common Stock, and no dividends shall be
payable to holders of shares of Common Stock unless the full dividends
contemplated by this Section 4(f) are paid at the same time in respect of the
Combined Preferred Stock.

 
9

--------------------------------------------------------------------------------

 
 
(g)           Dividend Cessation. If, by June 30, 2010, any Holder has not
received from the Federal Reserve System any required approvals for conversion
of the Combined Preferred Stock to Common Stock and all other conditions for the
conversion of the Combined Preferred Stock into Common Stock have been met, then
additional Quarterly Dividends shall cease to accrue on the Combined Preferred
Stock; provided, however, that the Combined Preferred Stock would otherwise
continue to be convertible under the terms of this Certificate of Determination.
 
Section 5.              Liquidation.
 
(a)           Liquidation Preference.  In the event the Company voluntarily or
involuntarily liquidates, dissolves or winds up, subject to the rights of the
Series C Preferred Stock, the Holders at the time shall be entitled to receive
liquidating distributions in the amount of the Triple Liquidation Preference per
share of Combined Preferred Stock, out of assets legally available for
distribution to the Company’s shareholders, before any distribution of assets is
made to the holders of the Common Stock or any other Junior Securities.  Subject
to the California General Corporation Law and other applicable law, after
payment of the full amount of such liquidating distributions, Holders of the
Combined Preferred Stock shall be entitled to participate in any further
distribution of the remaining assets of the Company as if each share of Combined
Preferred Stock had been converted, immediately prior to such liquidating
distributions, into the number of shares of Common Stock equal to the
Liquidation Preference divided by the Applicable Conversion Price.
 
(b)           Insufficient Assets or Proceeds to Pay the Liquidation
Preference.  In the event the assets of the Company, or proceeds thereof,
available for distribution to shareholders upon any liquidation, dissolution or
winding-up of the affairs of the Company, whether voluntary or involuntary,
shall be insufficient to pay in full the amounts payable with respect to all
outstanding shares of the Combined Preferred Stock and the corresponding amounts
payable on any Parity Securities, Holders of Combined Preferred Stock and the
holders of such Parity Securities shall share ratably in any distribution of
assets of the Company in proportion to the full respective liquidating
distributions to which they would otherwise be respectively entitled.
 
(c)           Transactions not Deemed a Liquidation.  The Company’s
consolidation or merger with or into any other entity, the consolidation or
merger of any other entity with or into the Company, or the sale of all or
substantially all of the Company’s property or business will not constitute its
liquidation, dissolution or winding up.
 
Section 6.              Maturity.  The Combined Preferred Stock shall be
perpetual unless converted in accordance with this Certificate of Determination.
 
Section 7.              Redemptions.  The Combined Preferred Stock shall not be
redeemable either at the Company’s option or at the option of the Holders at any
time.
 
Section 8.              Conversion.
 
(a)           General.  The Series B Preferred Stock partially or fully converts
into Common Stock as described in this Section 8.  The Series B-1 Preferred
Stock shall either partially or fully convert into Common Stock as described in
this Section 8.
 
 
10

--------------------------------------------------------------------------------

 
 
The number of shares of Common Stock into which a share of Combined Preferred
Stock shall potentially be convertible (subject to any limitations set forth in
this Section 8) shall be determined by dividing (a) the Liquidation Preference
by (b) the Applicable Conversion Price, plus any cash paid in lieu of fractional
shares in accordance with Section 13.
 
The conversion procedures are set forth in Section 9.


(b)           Holder Optional Conversion.  After the first to occur of a
Shareholder Approval Date or a Shareholder Disapproval Date, then as of the
first Business Day following such date, each Series B Holder has the sole
discretion, at any time and from time to time, to elect to convert any of its
shares of Series B Preferred Stock into shares of Common Stock at the conversion
rate set forth in Section 8(a), provided that the maximum number of shares of
Series B Preferred Stock that the Holder may elect to convert at any time
pursuant to this Section 8(b) is limited to the maximum number of such shares
that may be converted without violating the Conversion Cap Condition or causing
a Violation to occur and the remaining shares of Series B Preferred Stock will
remain outstanding.  After a Full Conversion Date occurs, then as of the first
Business Day following such date, each Series B-1 Holder has the sole
discretion, at any time and from time to time, to elect to convert any of its
shares of Series B-1 Preferred Stock into shares of Common Stock at the
conversion rate set forth in Section 8(a).  Notwithstanding anything to the
contrary, the elections described in this Section 8(b) expire upon the full
mandatory conversion of the Combined Preferred Stock under Sections 8(c) or
8(d).
 
(c)           Full Conversion.  Notwithstanding any other provision of this
Section 8, if the Full Conversion Date occurs, then as of the first Business Day
following the later of the (i) Full Conversion Date or (ii) June 30, 2010 (such
later date described in subparagraphs (i) and (ii) hereof is referred to as the
“First Full Conversion Date”), each share of Series B Preferred Stock and Series
B-1 Preferred Stock shall automatically convert into shares of Common Stock at
the conversion rate set forth in Section 8(a); provided, however, that if the
Current Market Price Condition has not been satisfied as of the First Full
Conversion Date, then each share of Series B Preferred Stock and Series B-1
Preferred Stock shall remain outstanding and a new full conversion date shall be
scheduled to the date that is 6 months thereafter, and will continue to be
scheduled in 6-month intervals until the Current Market Price Condition is
satisfied as of the earliest succeeding 6-month date, at which date, each share
of Series B Preferred Stock and Series B-1 Preferred Stock shall automatically
convert into shares of Common Stock at the conversion rate set forth in Section
8(a).  Notwithstanding anything to the contrary in this Section 8, in the event
of Shareholder Disapproval, there shall be no conversion of shares of Combined
Preferred Stock into shares Common Stock unless so elected by the Holder thereof
pursuant to Section 8(b).
 
(d)           Company Optional Full Conversion.  During any 6-month conversion
period subsequent to the First Full Conversion Date as described in Section
8(c), if the Current Market Price Condition is satisfied on any date during such
period, then the Company has the option to convert each share of Series B
Preferred Stock and Series B-1 Preferred Stock into shares of Common Stock at
the conversion rate set forth in Section 8(a) as long as all accrued Quarterly
Dividends (including, if applicable as provided in Section 4(a) above, dividends
on such amount) are paid prior to conversion and the Board of Directors declares
and fully pays Quarterly Dividends that would have accrued though the date of
conversion.  In addition, at any date on or after January 15, 2010 through June
30, 2010, if (i) the Full Conversion Date has occurred, (ii) all accrued
Quarterly Dividends (including, if applicable as provided in Section 4(a) above,
dividends on such amount) have been paid in full on the Combined Preferred
Stock, (iii) the Current Market Price Condition has been satisfied as of such
date, and (iv) the Company declares and fully pays Quarterly Dividends that
would have accrued through the date of conversion, then the Company has the
option to convert each share of Series B Preferred Stock and Series B-1
Preferred Stock into shares of Common Stock at the conversion rate set forth in
Section 8(a).

 
11

--------------------------------------------------------------------------------

 
 
Section 9.              Conversion Procedures.
 
(a)           Conversion Notice.  Upon occurrence of a Shareholder Disapproval
Date, a Shareholder Approval Date, a Full Conversion Date or another conversion
date described in Section 8 with respect to shares of any Holder, the Company
shall provide notice of conversion election rights or full conversion to such
Holder.  In addition to any information required by applicable law or
regulation, such notice with respect to such Holder shall state, as appropriate:
 
(i)           the conversion date applicable to such Holder;
 
(ii)           the number of shares of Common Stock to be issued upon conversion
of each share of Combined Preferred Stock held of record by such Holder and
subject to such mandatory conversion;
 
(iii)           if the Holder has the election right described in Section 8(b),
information about how the Holder shall give written notice to the Company about
electing to convert the shares of Combined Preferred Stock into Common Stock;
and
 
(iv)           the place or places where certificates for shares of Combined
Preferred Stock held of record by such Holder are to be surrendered for issuance
of certificates representing shares of Common Stock.
 
(b)           Optional Conversion.  If a Holder has the election right described
in Section 8(b), at any time and from time to time, such Holder may give written
notice to the Company that such Holder elects to convert any of its shares of
the Combined Preferred Stock into Common Stock and, after receiving any
applicable information required by applicable law or regulation, the Company
shall as soon as practicable thereafter issue and deliver a certificate for such
shares of Common Stock as the Holder is entitled.
 
(c)           Pro Rata Conversion.  In the event that a Full Conversion Date
occurs and some, but not all, of the Conversion Approvals applicable to a
particular Holder are obtained, such that the Full Conversion Date shall have
occurred with respect to some, but not all, of the shares of Combined Preferred
Stock held by such Holder, such Holder shall be entitled to select the shares to
be surrendered pursuant to this Section 9 such that, after such surrender, the
Holder no longer holds shares of Combined Preferred Stock as to which the Full
Conversion Date shall have occurred.  In the event that such Holder fails to
surrender the required number of shares pursuant to this Section 9 within 30
days after delivery of the conversion notice, the Company shall, by written
notice to such Holder, indicate which shares have been converted pursuant to
Section 8.
 
(d)           Effect of Conversion on Combined Preferred Stock.  Effective
immediately prior to the close of business on a conversion date with respect any
share of Combined Preferred Stock into Common Stock, dividends shall no longer
be declared on any such converted share of Combined Preferred Stock and such
share of Combined Preferred Stock shall cease to be outstanding, in each case,
subject to the right of the Holder to receive any declared and unpaid dividends
on such share and any other payments to which such Holder is otherwise entitled
pursuant to Section 8, Section 11 or Section 13, as applicable.  Prior to the
close of business on any conversion date with respect to any share of Combined
Preferred Stock, shares of Common Stock issuable upon conversion thereof, or
other securities issuable upon conversion of such share of Combined Preferred
Stock, shall not be deemed outstanding for any purpose, and the Holder thereof
shall have no rights with respect to the Common Stock or other securities
issuable upon conversion (including voting rights, rights to respond to tender
offers for the Common Stock or other securities issuable upon conversion and
rights to receive any dividends or other distributions on the Common Stock or
other securities issuable upon conversion) by virtue of holding such share of
Combined Preferred Stock except as otherwise provided herein.

 
12

--------------------------------------------------------------------------------

 
 
(e)           Status of Converted Stock.  Shares of Combined Preferred Stock
duly converted in accordance with this Certificate of Determination, or
otherwise reacquired by the Company, will resume the status of authorized and
unissued Combined Preferred Stock, undesignated and, after all shares of
Combined Preferred Stock have been converted in full into Common Stock,
available for future issuance.  The Company may from time-to-time take such
appropriate action as may be necessary to reduce the authorized number of shares
of Combined Preferred Stock.
 
(f)           Treatment of Record Holder.  The Person or Persons entitled to
receive the Common Stock and/or cash, securities or other property issuable upon
conversion of Combined Preferred Stock shall be treated for all purposes as the
record holders of such shares of Common Stock and/or securities as of the close
of business on the applicable conversion date with respect thereto.  In the
event that a Holder shall not by written notice designate the name in which
shares of Common Stock and/or cash, securities or other property (including
payments of cash in lieu of fractional shares) to be issued or paid upon
conversion of shares of Combined Preferred Stock should be registered or paid or
the manner in which such shares should be delivered, the Company shall be
entitled to register and deliver such shares, and make such payment, in the name
of the Holder and in the manner shown on the records of the Company.
 
(g)           Surrender of Certificates.  On any Combined Preferred Stock
conversion date, certificates representing shares of Common Stock shall be
issued and delivered, or evidence of book-entry record ownership of the Common
Stock delivered, to the Holder thereof or such Holder’s designee upon
presentation and surrender of the certificate evidencing the Combined Preferred
Stock to the Company and, if required, the furnishing of appropriate
endorsements and transfer documents and the payment of all transfer and similar
taxes.
 
Section 10.            Adjustments to Conversion Price for Dilutive Issuances.
 
(a)           Except as provided in Section 10(c), the Conversion Price is
subject to the following adjustments.
 
(i)           Common Stock Dividends and Distributions.  In the event the
Company at any time or from time to time after the Effective Date issues, or
fixes a record date for determination of holders of Common Stock entitled to
receive, a dividend or other distribution payable in additional shares of Common
Stock, then in each such event the Conversion Price will be reduced,
concurrently with such issuance or, in the event such record date is fixed, as
of the close of business on such record date, to a price equal to such
Conversion Price in effect immediately prior to such reduction multiplying by a
fraction:
 
(A)           the numerator of which equals the number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance or the
close of business on such record date; and
 
(B)           the denominator of which equals (1) the number of shares of Common
Stock issued and outstanding immediately prior to the time of such issuance or
the close of business on such record date plus (2) the number of shares of
Common Stock issuable in payment of such dividend or distribution.

 
13

--------------------------------------------------------------------------------

 
 
In the event that such dividend or distribution described in this clause (i) is
not paid in full or made in full, the Conversion Price shall be readjusted,
effective as of the close of business on such record date and thereafter the
Conversion Price shall be adjusted pursuant to this clause (i) to reflect the
actual payment of such dividend or distribution.
 
(ii)           Subdivisions, Combinations or Consolidations of the Common
Stock.  In the event the Company at any time or from time to time after the
Effective Date subdivides, splits or combines the shares of Common Stock, then
in each such event the Conversion Price will be adjusted, concurrently with such
subdivision, split or combination, to a price equal to such Conversion Price in
effect immediately prior to such subdivision, split or combination multiplied by
a fraction:
 
(A)           the numerator of which equals the number of shares of Common Stock
issued and outstanding immediately prior to the effective date of such
subdivision, split or combination; and
 
(B)           the denominator of which equals the number of shares of Common
Stock issued and outstanding immediately after the opening of business on the
effective date of such subdivision, split or combination.
 
For the purposes of this clause (ii), the number of shares of Common Stock at
the time outstanding shall not include shares acquired by the Company.  If any
subdivision, split or combination described in this clause (ii) is announced but
the outstanding shares of Common Stock are not subdivided, split or combined,
the Conversion Price shall be readjusted, effective as of the date the Board of
Directors publicly announces its decision not to subdivide, split or combine the
outstanding shares of Common Stock, to such Conversion Price that would be in
effect if such subdivision, split or combination had not been announced.
 
(iii)           Issuance of Common Stock and Common Stock Equivalents.  In the
event the Company at any time or from time to time after the Effective Date
issues any share of Common Stock or any Common Stock Equivalent for no
consideration or at a Per Share Price less than the Conversion Price in effect
immediately prior to such issuance (a “Dilutive Issuance”), then in each such
event the Conversion Price will be reduced, concurrently with such Dilutive
Issuance, to a price equal to such Conversion Price in effect immediately prior
to such Dilutive Issuance multiplied by a fraction:
 
(A)           the numerator of which is equal to (1) the number of shares of
Common Stock outstanding immediately prior to such Dilutive Issuance plus (2)
the number of shares of Common Stock that the aggregate consideration received
by the Company in connection with such Dilutive Issuance would purchase at the
Conversion Price in effect immediately prior to such Dilutive Issuance; and
 
(B)           the denominator of which is equal to (1) the number of shares of
Common Stock outstanding immediately prior to such Dilutive Issuance plus (2)
the number of shares of Common Stock issued in connection with such Dilutive
Issuance, if any, plus (3) the number of shares of Common Stock issuable upon
full exercise or conversion of the Common Stock Equivalents (as set forth in the
instrument relating thereto, assuming the satisfaction of any conditions to
exercisability, convertibility or exchangeability but without regard to any
provision contained therein for a subsequent adjustment of such number) issued
in connection with such Dilutive Issuance, if any.

 
14

--------------------------------------------------------------------------------

 

(iv)           Debt or Asset Distributions.  In the event the Company at any
time or from time to time after the Effective Date distributes to holders of its
Common Stock shares of its capital stock (other than shares of Common Stock and
other than as otherwise subject to adjustment pursuant to this Section 10),
stock or other securities of other persons, evidences of indebtedness issued by
the Company or other persons, assets (excluding cash dividends) or options or
rights (excluding Common Stock Equivalents), or shall fix a record date for
determination of holders of Common Stock entitled to receive such a
distribution, in exchange for consideration in an amount less than the fair
market value of the property so distributed, then in each such event the
Conversion Price in effect immediately prior to such distribution will be
reduced, concurrently with such distribution, to a price equal to such
Conversion Price in effect immediately prior to such distribution multiplied by
a fraction:
 
(A)           the numerator of which is equal to (1) the fair market value per
share of Common Stock on such date minus (2) the fair market value of the
portion of the distribution applicable to one share of Common Stock on such date
as reasonably determined by the Board of Directors; and
 
(B)           the denominator of which is equal to the fair market value per
share of Common Stock on such date.
 
In the event that such distribution described in this clause (iv) is not so paid
or made, the Conversion Price shall be readjusted, effective as of the date the
Board of Directors publicly announces its decision not to pay or make such
distribution, to the Conversion Price that would then be in effect if such
distribution had not been declared.
 
(v)           Cash Distributions.  In the event the Company at any time or from
time to time after the Effective Date makes a distribution consisting
exclusively of cash to all holders of the Common Stock, excluding (1) any cash
dividend on the Common Stock to the extent a corresponding cash dividend is paid
on the Combined Preferred Stock pursuant to Section 4(f), (2) any cash that is
distributed in a Reorganization Event or as part of a Spin-Off, (3) any dividend
or distribution in connection with the Company’s liquidation, dissolution or
winding up, and (4) any consideration payable in connection with a tender or
exchange offer made by the Company or any of its subsidiaries, then in each such
event the Conversion Price in effect immediately prior to such distribution will
be reduced, concurrently with such distribution, to a price equal to such
Conversion Price in effect immediately prior to such distribution multiplied by
a fraction:
 
(A)           the numerator of which is equal to (1) the Closing Price per share
of Common Stock on the Trading Day immediately preceding such distribution minus
(2) the amount per share of Common Stock of the distribution; and
 
(B)           the denominator of which is equal to the Closing Price per share
of Common Stock on the Trading Day immediately preceding such distribution.
 
In the event that such distribution described in this clause (v) is not so paid
or made, the Conversion Price shall be readjusted, effective as of the date the
Board of Directors publicly announces its decision not to pay or make such
distribution, to the Conversion Price that would then be in effect if such
distribution had not been declared.
 
(vi)           Self Tender Offers and Exchange Offers.  In the event that at any
time or from time to time the Company or any of its subsidiaries successfully
completes a tender or exchange offer for Common Stock, but only where the cash
and the value of any other consideration included in the payment per share of
the Common Stock exceeds the Closing Price per share of the Common Stock on the
Trading Day immediately succeeding the expiration of the tender or exchange
offer, then the Conversion Price in effect at the close of business on such
immediately succeeding Trading Day will be multiplied by the following fraction:
 
 
15

--------------------------------------------------------------------------------

 
 
(A)           the numerator of which is equal to (1) the Closing Price per share
of Common Stock on the Trading Day immediately succeeding the expiration of the
tender or exchange offer multiplied by (2) the number of shares of Common Stock
outstanding immediately prior to the expiration of the tender or exchange offer
(including any shares validly tendered and not withdrawn); and
 
(B)           the denominator of which is equal to (1) the aggregate cash and
fair market value of the other consideration payable in the tender or exchange
offer, as determined by the Board of Directors, plus (2) the product of that
number which is equal to (i) the Closing Price per share of Common Stock on the
Trading Day immediately succeeding the expiration of the tender or exchange
offer multiplied by (ii) the number of shares of Common Stock outstanding
immediately after the expiration of the tender or exchange offer.
 
If the Company, or one of its subsidiaries, is obligated to purchase shares of
Common Stock pursuant to any such tender offer or exchange offer, but the
Company, or such subsidiary, is permanently prevented by applicable law from
effecting any such purchases, or all such purchases are rescinded, then the
Conversion Price shall be readjusted to be such Conversion Price that would then
be in effect if such tender offer or exchange offer had not been made.
 
(vii)           Rights Plans.  To the extent that the Company has a rights plan
in effect with respect to the Common Stock upon any conversion date with respect
to the conversion of Combined Preferred Stock into Common Stock described in
Section 8, then upon any such conversion of shares of the Combined Preferred
Stock into Common Stock, the Holders will receive, in addition to the shares of
Common Stock, the rights under the rights plan; provided, however, that if the
rights have separated from the shares of Common Stock before the applicable
conversion date, then the Conversion Price will be adjusted at the time of
separation as if the Company had made a distribution to all holders of the
Common Stock as described in clause (iii) above, subject to readjustment in the
event of the expiration, termination or redemption of such rights.
 
(b)           The Company may make such decreases in the Conversion Price, in
addition to any other decreases required by this Section 10, if the Board of
Directors deems it advisable to avoid or diminish any income tax to holders of
the Common Stock resulting from any dividend or distribution of shares of Common
Stock (or issuance of rights or warrants to acquire shares of Common Stock) or
from any event treated as such for income tax purposes or for any other reason.
 
(c)           (i)           All adjustments to the Conversion Price shall be
calculated to the nearest 1/10 of a cent.  No adjustment in the Conversion Price
shall be required if such adjustment would be less than $0.01; provided, that
any adjustments which by reason of this subparagraph are not required to be made
shall be carried forward and taken into account in any subsequent adjustment;
provided further that upon any conversion of Combined Preferred Stock to Common
Stock pursuant to Section 8(b), 8(c) or 8(e), adjustments to the Conversion
Price will be made with respect to any such adjustment carried forward and which
has not been taken into account before such date.
 
(ii)           The Applicable Conversion Price shall not be adjusted:
 
(A)           upon the issuance of any Series C Preferred Stock and related
warrants to the U.S. Treasury or its designee pursuant to the Emergency Economic
Stabilization Act or any shares of Common Stock issued upon exercise of such
warrants;
 
(B)           upon the issuance of any shares of Common Stock pursuant to any
present or future plan providing for the reinvestment of dividends or interest
payable on the Company’s securities and the investment of additional optional
amounts in shares of Common Stock under any plan;
 
 
16

--------------------------------------------------------------------------------

 
 
(C)           upon the issuance of up to 426,984 shares of Common Stock or
rights or warrants to purchase those shares pursuant to any present or future
employee, director or consultant benefit plan or program of or assumed by the
Company or any of its subsidiaries;
 
(D)           upon the issuance of any shares of Common Stock pursuant to any
option, warrant, right or exercisable, exchangeable or convertible security
outstanding as of the Effective Date;
 
(E)           for a change in the par value or no par value of Common Stock;
 
(F)           for accrued and unpaid dividends on the Combined Preferred Stock;
 
(G)           upon the payment of any dividend on the Combined Preferred Stock,
whether in the form of cash or shares of Common Stock;
 
(H)           upon the issuance of Common Stock upon the conversion of any of
the Combined Preferred Stock into Common Stock; or
 
(I)           upon the issuance of securities pursuant to the Stock Purchase
Agreement.
 
(d)           Whenever the Conversion Price is to be adjusted in accordance with
Section 10(a) or Section 10(b), the Company shall:  (i) compute the Conversion
Price in accordance with Section 10(a) or Section 10(b), taking into account the
one cent threshold set forth in Section 10(c)(i); (ii) as soon as practicable
following the occurrence of an event that requires an adjustment to the
Conversion Price pursuant to Section 10(a) or Section 10(b), taking into account
the one cent threshold set forth in Section 10(c) (or if the Company is not
aware of such occurrence, as soon as practicable after becoming so aware),
provide, or cause to be provided, a written notice to the Holders of the
occurrence of such event; and (iii) as soon as practicable following the
determination of the revised Conversion Price in accordance with Section 10(a)
or Section 10(b), provide, or cause to be provided, a written notice to the
Holders setting forth in reasonable detail the method by which the adjustment to
the Conversion Price was determined and setting forth the revised Conversion
Price.
 
Section 11.            Reorganization Events.
 
(a)           Reorganization Events.  In the event of:
 
(i)           any consolidation or merger of the Company with or into another
Person, in each case pursuant to which the Common Stock will be converted into
cash, securities or other property of the Company or another Person;
 
(ii)           any sale, transfer, lease or conveyance to another Person of all
or substantially all of the property and assets of the Company, in each case
pursuant to which the Common Stock will be converted into cash, securities or
other property of the Company or another Person;
 
(iii)           any reclassification of the Common Stock into securities
including securities other than the Common Stock; or
 

 
17

--------------------------------------------------------------------------------

 
 
(iv)           any statutory exchange of the outstanding shares of Common Stock
for securities of another Person (other than in connection with a merger or
acquisition);
 
(any such event specified in this Section 11(a), a “Reorganization Event”); each
share of Combined Preferred Stock outstanding immediately prior to such
Reorganization Event shall, without the consent of Holders, remain outstanding
but shall become convertible, at the option of the Holders, into the kind of
securities, cash and other property receivable in such Reorganization Event by
the holder (excluding the counterparty to the Reorganization Event or an
affiliate of such counterparty) of that number of shares of Common Stock into
which the share of Combined Preferred Stock would then be convertible (and
assuming for purposes of this calculation, the receipt on the date such option
is exercised of all Conversion Approvals) (such securities, cash and other
property, the “Exchange Property”); provided, however, that if the
Reorganization Event provides that each share of Common Stock shall receive
Exchange Consideration in an amount such that each share of Combined Preferred
Stock would convert into, or receive consideration, that in the aggregate would
be less than the Purchase Price Per Share, then notwithstanding the foregoing
sentence, each share of Combined Preferred Stock shall be entitled to receive
that amount of securities, cash and other property receivable in such
Reorganization Event by the holder (excluding the counterparty to the
Reorganization Event or an affiliate of such counterparty) of that number of
shares of Common Stock that will receive consideration equivalent to the
Liquidation Preference.
 
(b)           Reorganization Event Consideration.  In the event that holders of
the shares of Common Stock have the opportunity to elect the form of
consideration to be received in such transaction, the consideration that the
Holders are entitled to receive shall be deemed to be the types and amounts of
consideration received by the majority of the holders of the shares of Common
Stock that affirmatively make an election.  The amount of Exchange Property
receivable upon conversion of any Combined Preferred Stock shall be determined
in accordance with the terms of Section 8 based on the Applicable Conversion
Price in effect on the date immediately prior to such Reorganization Event;
provided, however, that if the Reorganization Event provides that each share of
Common Stock shall receive consideration in an amount such that each share of
Combined Preferred Stock, would convert into, or receive consideration, that in
the aggregate would be less than the Purchase Price Per Share, then
notwithstanding the foregoing sentence, each share of Combined Preferred Stock
shall be entitled to receive that amount of securities, cash and other property
receivable in such Reorganization Event by the holder (excluding the
counterparty to the Reorganization Event or an affiliate of such counterparty)
of that number of shares of Common Stock that will receive consideration
equivalent to the Liquidation Preference.
 
(c)           Successive Reorganization Events.  The above provisions of this
Section 11 shall similarly apply to successive Reorganization Events and the
provisions of Section 10 shall apply to any shares of capital stock of the
Company (or any successor) received by the holders of the Common Stock in any
such Reorganization Event.
 
(d)           Reorganization Notice.  The Company (or any successor) shall,
within 20 days of the occurrence of any Reorganization Event, provide written
notice to the Holders of such occurrence of such event and of the kind and
amount of the cash, securities or other property that constitutes the Exchange
Property.  Failure to deliver such notice shall not affect the operation of this
Section 11.
 

 
18

--------------------------------------------------------------------------------

 

(e)           Fundamental Change.  Notwithstanding anything to the contrary in
this Section 11 or otherwise in this Certificate of Determination, in the event
of any Fundamental Change that results from or in an agreement with any Person
that constitutes a Fundamental Change and pursuant to which the Common Stock
will be converted into or becomes entitled to receive cash, securities or other
property or rights, such agreement must provide that either (i) the Series B
Holders and the Series B-1 Holders shall receive, on an as-converted basis,
effective immediately prior to the event constituting consummation of such
Fundamental Change so as to be entitled to participate therein, the securities,
cash and other property or rights receivable in such transaction by a holder of
shares of Common Stock that was not the counterparty to such transaction or an
affiliate of such other party or (ii) that each share of Series B and Series B-1
Preferred Stock shall be converted into the number of shares of Common Stock
equal to the Liquidation Preference divided by the Applicable Conversion Price.
 
Section 12.            Voting Rights.
 
(a)           Series B Preferred Stock.  Series B Holders will not have any
voting rights, including the right to elect any directors, except (i) voting
rights, if any, required by law, and (ii) voting rights, if any, described in
Section 2 and this Section 12; provided, however, that each Series B Holder will
be entitled to voting rights as described in this Section 12(a).  Upon the first
to occur of a Shareholder Disapproval Date or a Shareholder Approval Date, (i)
if all Regulatory Approvals have not been received, then as of the first
Business Day following such date, each Series B Holder will thereafter be
entitled to 2 and 1/2 votes for each share of Series B Preferred Stock held as
of the applicable date, or (ii) if all Regulatory Approvals have been received,
then as of the first Business Day following such date (or if the Regulatory
Approvals are received after the Shareholder Disapproval Date or Shareholder
Approval Date, then on the first Business Day following the date such Regulatory
Approvals are received), each Series B Holder will thereafter be entitled to 10
votes for each share of Series B Preferred Stock held as of the applicable date,
on any matter that is submitted to a vote or for the consent of the shareholders
of the Company, and, except as otherwise required by law or as set forth herein,
shall have voting rights and powers equal to the voting rights and powers of the
Common Stock, shall be entitled to notice of any shareholders’ meeting in
accordance with the Bylaws of the Company and shall be entitled to vote with the
holders of Common Stock with respect to any matter upon which holders of Common
Stock have the right to vote, except as otherwise provided herein or those
matters required by law to be submitted to a class vote.
 
(b)           Series B-1 Preferred Stock.  Series B-1 Holders will not have any
voting rights, including the right to elect any directors, except (i) voting
rights, if any, required by law, and (ii) voting rights, if any, described in
Section 2 and this Section 12; provided, however, that upon the Full Conversion
Date, then as of the first Business Day following such date, each Series B-1
Holder will thereafter be entitled to ten votes for each share of Series B-1
Preferred Stock held as of the applicable date on any matter that is submitted
to a vote or for the consent of the shareholders of the Company, and, except as
otherwise required by law or as set forth herein, shall have voting rights and
powers equal to the voting rights and powers of the Common Stock, shall be
entitled to notice of any shareholders’ meeting in accordance with the Bylaws of
the Company and shall be entitled to vote with the holders of Common Stock with
respect to any matter upon which holders of Common Stock have the right to vote,
except as otherwise provided herein or those matters required by law to be
submitted to a class vote.
 
(c)           Protective Provisions.  So long as any shares of Combined
Preferred Stock are outstanding, the vote or consent of the holders of a
majority of the voting power represented by the then outstanding shares of
Series B Preferred Stock and Series B-1 Preferred Stock, voting as a single
class with all other classes and series of Parity Securities having similar
voting rights then outstanding and with each series or class having a number of
votes proportionate to the aggregate Liquidation Preference of the outstanding
shares of such class or series, given in person or by proxy, either in writing
without a meeting or by vote at any meeting called for the purpose, will be
necessary for effecting or validating any amendment, alteration or repeal of any
provision of the Articles of Incorporation (including this Certificate of
Determination) that would increase or decrease the aggregate authorized shares
of Series B or Series B-1 Preferred Stock or any Parity Security, increase or
decrease the par value of the Series B or Series B-1 Preferred Stock or any
Parity Security or alter or change the powers, preferences or special rights of
the Series B or Series B-1 Preferred Stock or any Parity Security so as to
affect them adversely.  If an amendment, alteration or repeal described above
would adversely affect one or more but not all series of Combined Preferred
Stock with like voting rights (including the Series B or Series B-1 Preferred
Stock for this purpose), then only the series affected and entitled to vote
shall vote as a class in lieu of all such series of preferred stock unless the
vote of the other series of preferred stock is required by law.
 
 
19

--------------------------------------------------------------------------------

 
 
(d)           Combined Preferred Stock Conversion.  Notwithstanding the
foregoing, Holders shall not have any voting rights if, at or prior to the
effective time of the act with respect to which such vote would otherwise be
required, all outstanding shares of Combined Preferred Stock shall have been
converted into shares of Common Stock.
 
Section 13.            Fractional Shares.
 
(a)           No fractional shares of Common Stock will be issued as a result of
any conversion of shares of Combined Preferred Stock.
 
(b)           In lieu of any fractional share of Common Stock otherwise issuable
in respect of any mandatory conversion pursuant to Section 8, the Company shall
pay an amount in cash (computed to the nearest cent) upon conversion to Common
Stock equal to the same fraction of the Closing Price of the Common Stock
determined as of the second Trading Day immediately preceding the conversion
date.
 
(c)           If more than one share of Combined Preferred Stock is surrendered
for conversion at one time by or for the same Holder, the number of full shares
of Common Stock issuable upon conversion thereof shall be computed on the basis
of the aggregate number of shares of the Combined Preferred Stock so
surrendered.
 
Section 14.            Reservation of Common Stock.
 
(a)           Common Stock Issuable on Conversion of Combined Preferred Stock.
The Company shall at all times reserve and keep available out of its authorized
and unissued Common Stock, solely for issuance upon the conversion of shares of
the Series B Preferred Stock as provided in this Certificate of Determination,
free from any preemptive or other similar rights, such number of shares of
Common Stock as shall from time to time be issuable upon the conversion of all
the shares of Series B Preferred Stock then outstanding, assuming that the
Applicable Conversion Price equaled the Stated Price Per Share.  The Company
shall at all times reserve and keep available out of its authorized and unissued
Common Stock solely for issuance upon the conversion of shares of Series B-1
Preferred Stock as provided in this Certificate of Determination, free from any
preemptive or other similar rights, such number of shares of Common Stock as
shall from time to time be issuable upon the conversion of all the shares of
Series B-1 Preferred Stock then outstanding, assuming that the Applicable
Conversion Price equaled the Stated Price Per Share.  For purposes of this
Section 14(b), the number of shares of Common Stock that shall be deliverable
upon the conversion of all outstanding shares of Combined Preferred Stock shall
be computed as if at the time of computation all such outstanding shares were
held by a single Holder.  The Company shall not issue capital stock at a price
that would require the Conversion Price of the Combined Preferred Stock to be
reduced (pursuant to the provisions of Section 10 hereof) to a price that would
require the Company to issue shares of Common Stock upon the conversion of the
Combined Preferred Stock in excess of the then authorized but unissued shares of
Common Stock.
 
(b)           Authorization.  All shares of Common Stock delivered upon
conversion of the Combined Preferred Stock shall be duly authorized, validly
issued, fully paid and non-assessable, free and clear of all liens, claims,
security interests and other encumbrances (other than liens, charges, security
interests and other encumbrances created by the Holders).
 
 
20

--------------------------------------------------------------------------------

 
 
(c)           Compliance with Law.  Prior to the delivery of any securities that
the Company shall be obligated to deliver upon conversion of the Combined
Preferred Stock, the Company shall use its reasonable best efforts to comply
with all federal and state laws and regulations with respect to each Holder
thereunder requiring the registration of such securities with, or any approval
of or consent to the delivery thereof by, any governmental authority.
 
Section 15.            Replacement Certificates.
 
(a)           The Company shall replace any mutilated stock certificate at the
Holder’s expense upon surrender of that stock certificate to the Company.  The
Company shall replace stock certificates that become destroyed, stolen or lost
at the Holder’s expense upon delivery to the Company of satisfactory evidence
that the stock certificate has been destroyed, stolen or lost, together with any
indemnity that may be required by the Company.
 
(b)           The Company shall not be required to issue any stock certificates
representing the Combined Preferred Stock one business days following the full
conversion of the Combined Preferred Stock into Common Stock as provided in
Section 8(c) or 8(d).  In place of the delivery of a replacement certificate
following such date, the Company, upon delivery of the evidence and indemnity
described in clause (a) above, shall deliver the shares of Common Stock (or
evidence of book-entry record ownership of such Common Stock) pursuant to the
terms of the Combined Preferred Stock formerly evidenced by the certificate.
 
Section 16.            No Impairment.  The Company shall not amend its Articles
of Incorporation or participate in any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action for the purpose of avoiding or seeking to avoid the observance
or performance of any of the terms to be observed or performed hereunder by the
Company, but shall at all times in good faith assist in carrying out all such
action as may be reasonably necessary or appropriate in order to protect the
conversion rights of the holders of the Combined Preferred Stock against
dilution or other impairment as provided herein.
 
Section 17.            Form and Transfer Restrictions.
 
(a)           Form.  Certificates representing the Series B and Series B-1
Preferred Stock (each a “Preferred Certificate”), shall be issued to Holders at
their request.  Each Preferred Certificate shall include a reference
incorporating the terms of this Certificate of Determination. In addition, the
Preferred Certificates may have notations, legends or endorsements required by
law, stock exchange rules, agreements to which the Company is subject, if any,
or usage (provided that any such notation, legend or endorsement is in a form
acceptable to the Company).
 
(b)           Transfer Restriction.  The Combined Preferred Stock may only be
transferred (i) to an affiliate of the initial investor or an affiliate of the
Company, (ii) in a widespread public distribution, (ii) in transfers in which no
transferee would receive 2% or more of the class or (iv) to a transferee that
would control more than 50% of the voting securities of the Company without any
transfer from the original investor.  The Series B Preferred Stock will be
subject to these transfer restrictions until the first to occur of a Shareholder
Approval Date or a Shareholder Disapproval Date.  The Series B-1 Preferred Stock
will be subject to these transfer restrictions until a Full Conversion Date.
 
21

--------------------------------------------------------------------------------


 
Section 18.            Miscellaneous.
 
(a)           All notices referred to herein shall be in writing, and, unless
otherwise specified herein, all notices hereunder shall be deemed to have been
given upon the earlier of receipt thereof or three Business Days after the
mailing thereof if sent by registered or certified mail (unless first-class mail
shall be specifically permitted for such notice under the terms of this
Certificate of Determination) with postage prepaid, addressed: (i) if to the
Company, to its office at 55 Almaden Boulevard, Suite 200, San Jose, California,
Attention: Chief Financial Officer, or (ii) if to a Holder, to the address or
facsimile number appearing on the Company’s shareholder records or such other
address or facsimile number as such Holder may provide to the Company in
accordance with this Section 18.
 
(b)           The Company shall pay any and all stock transfer and documentary
stamp taxes that may be payable in respect of any issuance or delivery of shares
of Combined Preferred Stock or shares of Common Stock or other securities issued
on account of Combined Preferred Stock pursuant hereto or certificates
representing such shares or securities.  The Company shall not, however, be
required to pay any such tax that may be payable in respect of any transfer
involved in the issuance or delivery of shares of Series B Preferred Stock,
Series B-1 Preferred Stock or Common Stock or other securities in a name other
than that in which the shares of Combined Preferred Stock with respect to which
such shares or other securities are issued or delivered were registered, or in
respect of any payment to any Person other than a payment to the registered
holder thereof, and shall not be required to make any such issuance, delivery or
payment unless and until the Person otherwise entitled to such issuance,
delivery or payment has paid to the Company the amount of any such tax or has
established, to the satisfaction of the Company, that such tax has been paid or
is not payable.

 
22

--------------------------------------------------------------------------------

 

4. We further declare under penalty of perjury under the laws of the State of
California that the matters set forth in this certificate are true and correct
of our own knowledge.


Date:_____________________
 
  
   
  
   
  
 
 
Name: Daniel P. Myers
 
  
Its: Chief Executive Officer

 
Date:_____________________
 
  
   
  
   
  
 
 
Name: Thomas A. Sa
 
  
Its: Chief Financial Officer


 
23

--------------------------------------------------------------------------------

 

Amended Exhibit D
 
Management Rights Letter

 
 

--------------------------------------------------------------------------------

 

[Bridge Capital Holdings Letterhead]
 
December 17, 2008
 
Carpenter Fund Manager GP, LLC
5 Park Plaza, Suite 950
Irvine, CA  92614
 
Re:  Management Rights
 
Gentlemen:
 
This letter will confirm our agreement that pursuant to and effective as your
purchase of 300,000 shares of convertible preferred stock of Bridge Capital
Holdings (the “Company”), Carpenter Fund Manager GP, LLC (“Carpenter”), acting
on behalf of each of the Carpenter Community BancFund, L.P., Carpenter Community
BancFund-A, L.P., and the Carpenter Community BancFund-CA, L.P. (collectively,
the “Investors”), shall be entitled to the following contractual management
rights, in addition to any rights to non-public financial information,
inspection rights and other rights specifically provided to all investors in the
current financing if Carpenter is not represented on the Company’s Board of
Directors in its capacity as general partner of the Investors:
 
1.           Carpenter shall be entitled to consult with and advise management
of the Company on significant business issues, including management’s proposed
annual operating plans, and management will meet with the Investors regularly
during each year at the Company’s facilities at mutually agreeable times for
such consultation and advice and to review progress in achieving said plans.
 
2.           Carpenter may examine the books and records of the Company and
inspect its facilities and may request information at reasonable times and
intervals concerning the general status of the Company’s financial condition and
operations, provided that access to trade secrets need not be provided.
 
3.  If Carpenter is not represented on the Company’s Board of Directors in its
capacity as general partner of the Investors, the Company shall make available
to a representative of Carpenter copies of all notices, minutes, consents and
other material that the Company provides to its directors, except that the
representative may be excluded from access to any material or meeting or portion
thereof if the Company believes, upon advice of counsel, that such exclusion is
reasonably necessary to preserve the attorney-client privilege, to protect trade
secrets, or to comply with applicable law or regulation regarding the
confidentiality of the contents of reports of examination prepared by the
Federal Reserve Board or the Office of the Comptroller of the Currency, or for
other similar reasons.  Upon reasonable notice and at a scheduled meeting of the
Board of Directors or such other time, if any, as the Board of Directors may
determine in its sole discretion, such representative may address the Board of
Directors with respect to Carpenter’s concerns regarding significant business
issues facing the Company.

 
 

--------------------------------------------------------------------------------

 
 
Carpenter agrees, and any representative of Carpenter will agree, to hold in
confidence and trust and not disclose any confidential information provided to
or learned by it in connection with its rights under this letter.
 
The rights described herein shall terminate and be of no further force or effect
when the Investors no longer hold securities representing more than 5% of the
outstanding common stock of the Company or any successor organization (counting
as shares owned by the Investors all shares into which the convertible preferred
shares are convertible and assuming to the extent Investors shall purchase any
additional shares of common stock, any later such additional purchases shall be
deemed to be shares for purposes of determining the outstanding
percentage).  The confidentiality provisions hereof will survive any such
termination.
 
Very truly yours,
 
Bridge Capital Holdings
   
By:
 
Title:
 

AGREED AND ACCEPTED:
 
CARPENTER COMMUNITY BANCFUND, L.P.,
CARPENTER COMMUNITY BANCFUND-A, L.P.,
CARPENTER COMMUNITY BANCFUND-CA, L.P.
By:
CARPENTER FUND MANAGER GP, LLC
Their:
General Partner
     
By:
James B. Jones
 
Its:
Managing Member

 
70068450.2
 
 
 

--------------------------------------------------------------------------------

 

Amended Exhibit E
 
Registration Rights Agreement

 
 

--------------------------------------------------------------------------------

 
 
EXECUTION COPY
 
REGISTRATION RIGHTS AGREEMENT
 
among
 
BRIDGE CAPITAL HOLDINGS
 
and
 
THE HOLDERS NAMED HEREIN
 
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
Section 1.
DEFINITIONS
1
     
1.1.
Defined Terms
1
     
1.2.
General Interpretive Principles
4
     
Section 2.
REGISTRATION RIGHTS
4
     
2.1.
Shelf Registration
4
     
2.2.
Demand Registrations
5
     
2.3.
Incidental Registrations
7
     
2.4.
Black-out Periods
9
     
2.5.
Registration Procedures
10
     
2.6.
Underwritten Offerings
14
     
2.7.
No Inconsistent Agreements; Additional Rights
14
     
2.8.
Registration Expenses
14
     
2.9.
Indemnification
15
     
2.10.
Rules 144 and 144A
18
     
Section 3.
 MISCELLANEOUS
18
     
3.1.
Term
18
     
3.2.
Injunctive Relief
19
     
3.3.
Attorneys’ Fees
19
     
3.4.
Notices
19
     
3.5.
Successors, Assigns and Transferees
20
     
3.6.
Governing Law; Service of Process; Consent to Jurisdiction
20
     
3.7.
Headings
21
     
3.8.
Severability
21
     
3.9.
Amendment; Waiver
21
     
3.10.
Counterparts
21

 
 
i

--------------------------------------------------------------------------------

 

REGISTRATION RIGHTS AGREEMENT
 
REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of December 17, 2008
by and between Bridge Capital Holdings, a California corporation (the “Issuer”)
and Carpenter Fund Manager GP, LLC (the “Manager”) on behalf of and as General
Partner of each of the following investment-related limited partnerships:
Carpenter Community BancFund, L.P.; Carpenter Community BancFund-A, L.P.; and
Carpenter Community BancFund-CA, L.P. (collectively, the “Investors”).
 
Recitals
 
WHEREAS, the Issuer and the Manager on behalf of the Investors have entered into
Stock Purchase Agreement (the “Stock Purchase Agreement”) pursuant to which the
Investors shall, among other things, be issued shares of Series B Preferred
Stock and shares of Series B-1 Preferred Stock, each of which are convertible
into Common Stock of the Company; and
 
WHEREAS, as an inducement to the Investors to enter into the Stock Purchase
Agreement, the Issuer has agreed to provide the registration rights set forth in
this Agreement;
 
Agreement
 
NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
covenants and agreements of the parties hereto, and for other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
Section 1.  DEFINITIONS
 
1.1.  Defined Terms.  As used in this Agreement, the following terms shall have
the meanings set forth in this Section 1.  All other capitalized terms shall
have the meaning ascribed to them in the Stock Purchase Agreement.
 
“Adverse Disclosure” means public disclosure of material non-public information,
which disclosure in the good faith judgment of the Board of Directors of the
Issuer after consultation with counsel to the Issuer (i) would be required to be
made in any Registration Statement so that such Registration Statement would not
be materially misleading, (ii) would not be required to be made at such time but
for the filing of such Registration Statement and (iii) would have a material
adverse effect on the Issuer or its business or on the Issuer’s ability to
effect a material acquisition, disposition or financing.
 
“Agreement” has the meaning set forth in the preamble hereto.
 
“Board of Directors” means the Board of Directors of the Issuer.
 
“Certificate of Determination” means the Certificate of Determination of the
Issuer for the Series B Preferred Stock and the Series B-1 Preferred Stock.
 
 
1

--------------------------------------------------------------------------------

 

“Common Stock” means the common stock of the Issuer and any securities of the
Issuer or successor of the Issuer into which such Common Stock is reclassified
or reconstituted or into which such stock is converted or otherwise exchanged in
connection with a combination of shares, recapitalization, merger, sale of
assets, consolidation or other reorganization or otherwise.
 
“Demand Registration” has the meaning set forth in Section 2.2(a).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor thereto, and any rules and regulations promulgated thereunder, all as
the same shall be in effect from time to time.
 
“FINRA” means the Financial Industry Regulatory Authority.
 
 “holder” or “holders” means any holder or holders of Registrable Securities who
is a party hereto or who otherwise agrees in writing to be bound by the
provisions of this Agreement pursuant to Section 3.5.
 
“Incidental Registration” has the meaning set forth in Section 2.3(a).
 
 “Investors” has the meaning set forth in the preamble hereto.
 
“Issuer” has the meaning set forth in the preamble and shall include the
Issuer’s successors by merger, acquisition, reorganization or otherwise.
 
“Loss” has the meaning set forth in Section 2.9(a).
 
“Manager” has the meaning set forth in the preamble hereto.
 
 “Person” means any individual, firm, limited liability company or partnership,
joint venture, corporation, joint stock company, trust or unincorporated
organization, incorporated or unincorporated association, government (or any
department, agency or political subdivision thereof) or other entity of any
kind.
 
“Preferred Stock” means the Series B Preferred Stock and the Series B-1
Preferred Stock.
 
“Prospectus” means the prospectus included in any Registration Statement, all
amendments and supplements to such prospectus and all material incorporated by
reference in such prospectus.
 
 
2

--------------------------------------------------------------------------------

 

“Registrable Securities” means (i) all outstanding shares of Series B Preferred
Stock, (ii) all outstanding shares of the Series B-1 Preferred Stock, (iii) all
shares of Common Stock issued and issuable upon conversion of the Series B
Preferred Stock and the Series B-1 Preferred Stock, (iv) all shares of Common
Stock issued and issuable as a dividend in kind on the Series B Preferred Stock
and the Series B-1 Preferred Stock, and (v) any shares of Common Stock or other
securities that may be issued or distributed or be issuable in respect thereof
by way of, share split or other distribution, merger, consolidation, exchange
offer, recapitalization or reclassification or similar transaction or exercise
or conversion or adjustment; provided however that any of the foregoing
securities shall cease to be “Registrable Securities” to the extent (i) a
Registration Statement with respect to their sale has been declared effective
under the Securities Act and they have been disposed of pursuant to such
Registration Statement, (ii) they have been distributed pursuant to Rule 144 (or
any similar provision then in force) under the Securities Act or are
transferable pursuant to such rule (without volume limitation or method of sale
restrictions); or (iii) they shall have been otherwise transferred and (A) new
certificates for them not bearing a legend restricting transfer under the
Securities Act shall have been delivered by the Issuer and (B) may be publicly
resold (without volume or method of sale restrictions) without registration
under the Securities Act.  For purposes of this Agreement, a “class” of
Registrable Securities shall mean all Registrable Securities with the same terms
and a “percentage” (or a “majority”) of the Registrable Securities (or, where
applicable, of any other securities) shall be determined based on the number of
shares of such securities, in the case of Registrable Securities which are
equity securities.
 
“registration” means a registration of the Registrable Securities for sale to
the public under a Registration Statement.
 
“Registration Statement” means any registration statement of the Issuer filed
with, or to be filed with, the SEC under the rules and regulations promulgated
under the Securities Act, including the Prospectus, amendments and supplements
to such registration statement, including post-effective amendments, and all
exhibits and all material incorporated by reference in such registration
statement.
 
“SEC” means the Securities and Exchange Commission.
 
“Securities Act” means the Securities Act of 1933, as amended, and any successor
thereto, and any rules and regulations promulgated thereunder, all as the same
shall be in effect from time to time.
 
“Series B Preferred Stock” means the Series B Preferred Stock issued pursuant to
the Stock Purchase Agreement.
 
“Series B-1 Preferred Stock” means the Series B-1 Preferred Stock issued
pursuant to the Stock Purchase Agreement.  .
 
“Shelf Registration” means a registration effected pursuant to Section 2.1.
 
“Shelf Registration Statement” means a Registration Statement of the Issuer
filed with the SEC on Form S-3 (or any successor form or other appropriate form
under the Securities Act) for an offering to be made on a continuous or delayed
basis pursuant to Rule 415 under the Act (or any similar rule that may be
adopted by the SEC) covering the Registrable Securities.
 
“TARP Securities” includes any preferred stock and warrants sold to the United
States Department of the Treasury pursuant to the TARP Capital Purchase Plan and
any shares of common stock issued upon exercise or conversion thereof.
 
  “Underwritten Offering” means a registration in which securities of the Issuer
are sold to an underwriter or underwriters on a firm commitment basis for
reoffering to the public.
 
 
3

--------------------------------------------------------------------------------

 

1.2.  General Interpretive Principles.  Whenever used in this Agreement, except
as otherwise expressly provided or unless the context otherwise requires, any
noun or pronoun shall be deemed to include the plural as well as the singular
and to cover all genders.  The name assigned this Agreement and the section
captions used herein are for convenience of reference only and shall not be
construed to affect the meaning, construction or effect hereof.  Unless
otherwise specified, the terms “hereof,” “herein,” “hereunder” and similar terms
refer to this Agreement as a whole (including the exhibits, schedules and
disclosure statements hereto), and references herein to Sections refer to
Sections of this Agreement.
 
Section 2.  REGISTRATION RIGHTS
 
2.1.       Shelf Registration.
 
(a)           Filing.  Subject to Section 2.1(c), on or before the 45th day
following a request by one or more holders of Registrable Securities, file with
the SEC a Shelf Registration Statement relating to the offer and sale of the
requested Registrable Securities by the holders thereof from time to time in
accordance with the methods of distribution elected by such holders and shall
use its reasonable best efforts to cause such Shelf Registration Statement to be
declared effective under the Securities Act.
 
(b)           Continued Effectiveness.  Subject to Section 2.1(c), the Issuer
shall use its reasonable best efforts to keep the Shelf Registration Statement
continuously effective in order to permit the Prospectus forming a part thereof
to be usable by the holders until the earlier of (i) the termination of this
Agreement or (ii) the date when all of the Registerable Securities thereunder
have been sold or are no longer Registerable Securities.  The Issuer shall not
be deemed to have used its reasonable best efforts to keep the Shelf
Registration Statement effective if the Issuer voluntarily takes any action or
omits to take any action that would result in the inability of any holder of
Registrable Securities covered by such Registration Statement to be able to
offer and sell any such Registrable Securities during the term of this
Agreement, unless such action or omission is required by applicable law.
 
(c)           Suspension of Registration.  If the filing, initial effectiveness
or continued use of the Shelf Registration Statement at any time would require
the Issuer to make an Adverse Disclosure, the Issuer may, upon giving prompt
written notice of such action to the holders, delay the filing or initial
effectiveness of, or suspend use of, the Shelf Registration Statement; provided,
however, that the Issuer shall not be permitted to do so (A) more than one time
during any six month period, (B) for a period exceeding 45 days on any one
occasion or (C) for a period exceeding 90 days in any 12 month period.  In the
event the Issuer exercises its rights under the preceding sentence, the holders
agree to suspend, immediately upon their receipt of the notice referred to
above, their use of the Prospectus relating to the Shelf Registration in
connection with any sale or offer to sell Registrable Securities. The Issuer
shall immediately notify the holders upon the expiration of any period during
which it exercised its rights under this Section 2.1(c). The Issuer represents
that it has no knowledge of any circumstance that would reasonably be expected
to cause the Issuer to exercise its rights under this Section 2.1(c).
 
 
4

--------------------------------------------------------------------------------

 

(d)           Underwritten Offering.  If the holders of not less than a majority
of any class of Registrable Securities included in any offering pursuant to the
Shelf Registration Statement so elect, such offering shall be in the form of an
Underwritten Offering and the Issuer, if necessary, shall amend or supplement
the Shelf Registration Statement for such purpose.  The holders of a majority of
the class of Registrable Securities included in such Underwritten Offering
shall, after consulting with the Issuer, have the right to select the managing
underwriter or underwriters for the offering.
 
(e)           Effect on Demand and Incidental Registration Obligation.  The
provisions of Section 2.2 shall not apply to a class of Registrable Securities
at any time the Issuer has filed and is maintaining the effectiveness of a Shelf
Registration Statement for such class and is complying with its obligations
under this Section 2.1 with respect to all Registrable Securities, but the
provisions of Section 2.3 shall apply whether or not the Issuer has filed and is
maintaining the effectiveness of a Shelf Registration Statement.
 
2.2.  Demand Registrations.
 
 
(a)
Demand by Holders

 
(1)           At any time the holders of not less than 25 percent of any class
of the Registrable Securities may make a written request to the Issuer for
registration of all or part of the Registrable Securities held by such
holders.  Any such requested registration shall hereinafter be referred to as a
“Demand Registration.”  Each request for a Demand Registration shall specify the
aggregate amount of Registrable Securities to be registered and the intended
methods of disposition thereof.
 
(2)           Within ten days following receipt of any request for a Demand
Registration, the Issuer shall deliver written notice of such request to all
other holders of Registrable Securities of the class or classes to be
registered.  Thereafter, the Issuer shall include in such Demand Registration
any additional Registrable Securities of each such class which the holder or
holders thereof have requested in writing be included in such Demand
Registration, provided that all requests therefor have been received by the
Issuer within ten days of the Issuer’s having sent the applicable notice to such
holder or holders.  All such requests shall specify the aggregate amount and
class of Registrable Securities to be registered and the intended method of
distribution of the same.  The Issuer may not include in such registration
additional securities of the class or classes of the Registrable Securities to
be registered hereunder, including securities to be sold for the Issuer’s own
account or for the account of Persons who are not holders of Registrable
Securities.
 
(3)           As promptly as practicable (and, in any event, within 45 days)
following receipt of a request for a Demand Registration, the Issuer shall file
a Registration Statement relating to such Demand Registration and shall use its
reasonable best efforts to cause such Registration Statement to be declared
effective under the Securities Act.
 
(b)           Limitation on Demand Registrations.  In no event shall the Issuer
be required to effect more than two Demand Registrations, nor shall the Issuer
be required to effect more than one Demand Registration in any six month period.
 
 
5

--------------------------------------------------------------------------------

 

(c)           Demand Withdrawal.  A holder may withdraw its Registrable
Securities from a Demand Registration at any time.  If all such holders do so,
the Issuer shall cease all efforts to secure registration and such registration
nonetheless shall be deemed a Demand Registration for purposes of Section 2.2(b)
unless the withdrawal is based on (i) the reasonable determination of the
holders who requested such registration that there has been, since the date of
such request, a material adverse change in the business or prospects of the
Issuer or in general market conditions or (ii) the acts or omissions of the
Issuer.
 
(d)           Effective Registration.  The Issuer shall be deemed to have
effected a Demand Registration if the applicable Registration Statement is
declared effective by the SEC and remains effective for not less than 180 days
(or such shorter period as will terminate when all Registrable Securities
covered by such Registration Statement have been sold or withdrawn), or, if such
Registration Statement relates to an Underwritten Offering, such longer period
as, in the opinion of counsel for the underwriter or underwriters, is required
by law for the delivery of a Prospectus in connection with the sale of
Registrable Securities by an underwriter or dealer.  No Demand Registration
shall be deemed to have been effected if an Underwritten Offering is
contemplated by such Demand Registration and the conditions to closing specified
in the applicable underwriting agreement are not satisfied by reason of a
wrongful act, misrepresentation or breach of such underwriting agreement or this
Agreement by the Issuer.
 
(e)           Suspension of Registration.  If the filing, initial effectiveness
or continued use of a Registration Statement in respect of a Demand Registration
would result in an effective registration statement within 90 days of a
underwritten offering by the Company of its equity securities for its own
accounts or at any time would require the Issuer to make an Adverse Disclosure,
the Issuer may, upon giving prompt written notice of such action to the holders,
delay the filing or initial effectiveness of, or suspend use of, the such
Registration Statement; provided however that such right to delay registration
shall be exercised by the Issuer (A) only if the Issuer h generally exercised
(or is concurrently exercising) similar black-out rights against holders of
similar securities that have registration rights and (2) not more than three
times during any 12-month period and not more than 90 days in the aggregate in
any 12-month period.  In the event the Issuer exercises its rights under the
preceding sentence, the holders agree to suspend, immediately upon their receipt
of the notice referred to above, their use of the Prospectus relating to the
Demand Registration in connection with any sale or offer to sell Registrable
Securities.  The Issuer shall immediately notify the holders of the expiration
of any period during which it exercised its rights under this Section
2.2(e).  The Issuer represents that it has no knowledge of any circumstance that
would reasonably be expected to cause the Issuer to exercise its rights under
this Section 2.2(e).
 
(f)           Underwritten Offering.  If the holders of not less than a majority
of the Registrable Securities of any class which are included in any offering
pursuant to a Demand Registration so elect, such offering shall be in the form
of an Underwritten Offering.  The holders of a majority of the class of
Registrable Securities included in such Underwritten Offering shall, after
consulting with the Issuer, have the right to select the managing underwriter or
underwriters for the offering subject to the right of the Issuer to select one
co-managing underwriter reasonably acceptable to such holders.
 
 
6

--------------------------------------------------------------------------------

 

(g)           Priority of Securities Registered Pursuant to Demand
Registrations.  If the managing underwriter or underwriters of a proposed
Underwritten Offering of a class of Registrable Securities included in a Demand
Registration (or, in the case of a Demand Registration not being underwritten,
the holders of a majority of a class of Registrable Securities included in such
Registration Statement), inform the holders of such Registrable Securities in
writing that, in its or their opinion, the number of securities of such class
requested to be included in such Demand Registration exceeds the number which
can be sold in such offering without being likely to have a significant adverse
effect on the price, timing or distribution of the class of securities offered
or the market for the class of securities offered, the number of Registrable
Securities of such class that can be included without having such an adverse
effect shall be allocated pro rata among the holders which have requested
participation in the Demand Registration (based, for each such holder, on the
percentage derived by dividing (i) the number of Registrable Securities of such
class which such holder has requested to include in such Demand Registration by
(ii) the aggregate number of Registrable Securities of such class which all such
holders have requested to include).   To the extent that any Registrable
Securities requested to be registered are so excluded, the holders shall have
the right to one additional Demand Registration under this Section 2.2.
 
(h)           Registration Statement Form.  Registrations under this Section 2.2
shall be on such appropriate registration form of the SEC (i) as shall be
selected by the Issuer and as shall be reasonably acceptable to the holders of a
majority of each class of Registrable Securities requesting participation in the
Demand Registration and (ii) as shall permit the disposition of the Registrable
Securities in accordance with the intended method or methods of disposition
specified in the applicable holders’ requests for such registration.
 
2.3.  Incidental Registrations.
 
 
(a)
Participation

 
(1)           If the Issuer at any time proposes to file a Registration
Statement with respect to any offering of its securities for its own account or
for the account of any holders of its securities (other than (A) a registration
under Section 2.1 or 2.2 hereof, (B) a registration on Form S-4 or S-8 or any
successor form to such forms, or (C) a registration of securities solely
relating to an offering and sale to employees or directors of the Issuer
pursuant to any employee stock plan or other employee benefit plan arrangement,
then, as soon as practicable (but in no event less than 20 days prior to the
proposed date of filing such Registration Statement), the Issuer shall give
written notice of such proposed filing to all holders of Registrable Securities,
and such notice shall offer the holders of such Registrable Securities the
opportunity to register such number of Registrable Securities as each such
holder may request in writing (an “Incidental Registration”).  Subject to
Section 2.3(b), the Issuer shall include in such Registration Statement all such
Registrable Securities which are requested to be included therein within 20 days
after the receipt by such holder of any such notice.  If at any time after
giving written notice of its intention to register any securities and prior to
the effective date of the Registration Statement filed in connection with such
registration, the Issuer shall determine for any reason not to register or to
delay registration of such securities, the Issuer may, at its election, give
written notice of such determination to each holder of Registrable Securities
and, (x) in the case of a determination not to register, shall be relieved of
its obligation to register any Registrable Securities in connection with such
registration, and (y) in the case of a determination to delay registering, shall
be permitted to delay registering any Registrable Securities for the same period
as the delay in registering such other securities.
 
 
7

--------------------------------------------------------------------------------

 

(2)           If the offering pursuant to an Incidental Registration is to be an
Underwritten Offering, then each holder making a request for its Registrable
Securities to be included therein must, and the Issuer shall make such
arrangements with the underwriters so that each such holder may participate in
such Underwritten Offering on the same terms as the Issuer and other Persons
selling securities in such Underwritten Offering.  If the offering pursuant to
such registration is to be on any other basis, then each holder making a request
for an Incidental Registration pursuant to this Section 2.3(a) must participate
in such offering on such basis.
 
(3)           Each holder of Registrable Securities shall be permitted to
withdraw all or part of such holder’s Registrable Securities from an Incidental
Registration at any time; provided however that, except in the case of a
withdrawal pursuant to Section 2.6(b), the Issuer shall be entitled to
reimbursement from the holder of such withdrawn Registrable Securities for any
SEC registration fees incurred by the Issuer in connection with the registration
of the Registrable Securities being withdrawn.
 
(b)           Priority of Incidental Registration.  If the managing underwriter
or underwriters of any proposed Underwritten Offering of a class of securities
included in an Incidental Registration (or in the case of an Incidental
Registration not being underwritten, the Issuer) informs the holders of
Registrable Securities of any class sought to be included in such registration
in writing that, in its or their opinion, the total amount or kind of securities
which such holders and any other Persons intend to include in such offering
exceeds the number which can be sold in such offering without being likely to
have a significant adverse effect on the price, timing or distribution of the
class or classes of the securities offered or the market for the class or
classes of securities offered or the Issuer’s common stock, then the securities
of each class to be included in such registration shall be allocated as follows:
 
(1)           first, 100% of the securities that the Issuer or (subject to
Section 2.7) any Person (other than a holder of Registrable Securities)
exercising a contractual right to demand registration has proposed to sell shall
be included therein, if any;
 
(2)           second, and only if all the securities referenced in clause (i)
have been included, the number of Registrable Securities of such class, if any,
that, in the opinion of such underwriter or underwriters (or in the case of an
Incidental Registration not being underwritten, the Issuer), can be sold without
having such adverse effect shall be included therein, with such number to be
allocated pro rata among the holders which have requested participation in the
Incidental Registration (based, for each such holder, on the percentage derived
by dividing (x) the number of Registrable Securities of such class which such
holder has requested to include in such Incidental Registration by (y) the
aggregate number of Registrable Securities of such class which all such holders
have requested to include); and
 
 
8

--------------------------------------------------------------------------------

 

(3)           third, and only if all of the Registrable Securities referenced in
clauses (1) and (2) have been included, any other securities eligible for
inclusion in such registration shall be included therein.
 
2.4.  Black-out Periods
 
(a)           Black-out Periods for Holders.  In the event of a registration by
the Issuer, the holders of Registrable Securities agree, if (i) requested by the
Issuer (or, in the case of an Underwritten Offering, by the managing underwriter
or underwriters) and (ii) such holders are offered an opportunity to participate
in such registration pursuant to Section 2.3(a) without any exclusion of holder
securities pursuant to Section 2.3(b), not to effect any public sale or
distribution (excluding any sale pursuant to Rule 144 or Rule 144A under the
Securities Act) of any securities (except, in each case, as part of the
applicable registration, if permitted) which securities are the same as or
similar to those being registered in connection with such registration, or which
are convertible into or exchangeable or exercisable for such securities, during
the period beginning seven days before, and ending 90 days (or such lesser
period as may be permitted by the Issuer or such managing underwriter or
underwriters) after, the effective date of the Registration Statement filed in
connection with such registration, to the extent such holders are timely
notified in writing by the Issuer or the managing underwriter or underwriters.
 
 
(b)
Black-out Period for the Issuer and Others.

 
(1)           In the case of a registration of a class of Registrable Securities
pursuant to Section 2.1 or 2.2 (involving the offering and sale of equity
securities or securities convertible into or exchangeable for equity
securities), the Issuer agrees, if requested by the holders of a majority of
such class of Registrable Securities to be sold pursuant to the such
registration (or, in the case of an Underwritten Offering, by the managing
underwriter or underwriters in such Underwritten Offering), not to effect (or
register for sale) any public sale or distribution of any securities which are
the same as or similar to those being registered, or which are convertible into
or exchangeable or exercisable for such securities, during the period beginning
seven days before, and ending 90 days (or such lesser period as may be permitted
by such holders or such underwriter or underwriters) after, the effective date
of the Registration Statement filed in connection with such registration (or, in
the case of an Underwritten Offering under the Shelf Registration, the date of
the closing under the underwriting agreement in connection therewith), to the
extent the Issuer is timely notified in writing by a holder of Registrable
Securities covered by such Registration Statement or the managing underwriter or
underwriters.  Notwithstanding the foregoing, the Issuer may effect a public
sale or distribution of securities of the type described above and during the
periods described above if the same (A) is made pursuant to registrations on
Forms S-4 or S-8 or any successor form to such forms, or (B) as part of any
registration of securities for offering and sale to employees or directors of
the Issuer pursuant to any employee stock plan or other employee benefit plan
arrangement.
 
(2)           The Issuer agrees to use all reasonable efforts to obtain from
each holder of restricted securities of the Issuer which are the same as or
similar to those being registered by the Issuer, or which are convertible into
or exchangeable or exercisable for any of its securities, an agreement not to
effect any public sale or distribution of such securities (other than securities
purchased in a public offering) during any period referred to in this Section
2.4(b), except as part of any such registration if permitted.  Without limiting
the foregoing (but subject to Section 2.7), if after the date hereof the Issuer
grants any Person (other than a holder of Registrable Securities or TARP
Securities) any rights to demand or participate in a registration, the Issuer
agrees that the agreement with respect thereto shall include such Person’s
agreement as contemplated by the previous sentence.
 
 
9

--------------------------------------------------------------------------------

 

2.5.  Registration Procedures.
 
(a)           In connection with the Issuer’s registration obligations in this
Agreement, the Issuer will, subject to the limitations set forth herein, use its
reasonable best efforts to effect any such registration so as to permit the sale
of the applicable Registrable Securities in accordance with the intended method
or methods of distribution thereof as expeditiously as reasonably practicable,
and in connection therewith the Issuer will:
 
(1)           before filing a Registration Statement or Prospectus, or any
amendments or supplements thereto and in connection therewith,  furnish to the
underwriter or underwriters, if any, and to one representative of the holders of
each class of the Registrable Securities covered by such Registration Statement,
copies of all documents prepared to be filed, which documents will be subject to
the review of such underwriters and such holders and their respective counsel
and, except in the case of a registration under Section 2.3, not file any
Registration Statement or Prospectus or amendments or supplements thereto to
which the holders of a majority of the class of Registrable Securities covered
by the same or the underwriter or underwriters, if any, shall reasonably object;
 
(2)           prepare and file with the SEC such amendments or supplements to
the applicable Registration Statement or Prospectus as may be (A) reasonably
requested by any participating holder (to the extent such request relates to
information relating to such holder); (B) necessary to keep such registration
effective for the period of time required by this Agreement or (C) reasonably
requested by the holders of a majority of any class of the participating
Registrable Securities;
 
(3)           notify the selling holders of Registrable Securities and the
managing underwriter or underwriters, if any, and (if requested) confirm such
advice in writing, as soon as reasonably practicable after notice thereof is
received by the Issuer (A) when the applicable Registration Statement or any
amendment thereto has been filed or becomes effective and when the applicable
Prospectus or any amendment or supplement thereto has been filed, (B) of any
written comments by the SEC or any request by the SEC or any other federal or
state governmental authority for amendments or supplements to such Registration
Statement or Prospectus or for additional information, (C) of the issuance by
the SEC of any stop order suspending the effectiveness of such Registration
Statement or any order preventing or suspending the use of any preliminary or
final Prospectus or the initiation or threat of any proceedings for such
purposes and (D) of the receipt by the Issuer of any notification with respect
to the suspension of the qualification of the Registrable Securities for
offering or sale in any jurisdiction or the initiation or threat of any
proceeding for such purpose;
 
 
10

--------------------------------------------------------------------------------

 

(4)           promptly notify each selling holder of Registrable Securities and
the managing underwriter or underwriters, if any, when the Issuer becomes aware
of the happening of any event as a result of which the applicable Registration
Statement or Prospectus (as then in effect) contains any untrue statement of a
material fact or omits to state a material fact necessary to make the statements
therein (in the case of the Prospectus and any preliminary Prospectus, in light
of the circumstances under which they were made) not misleading or, if for any
other reason it shall be necessary to amend or supplement such Registration
Statement or Prospectus in order to comply with the Securities Act and, in
either case as promptly as reasonably practicable thereafter, prepare and file
with the SEC an amendment or supplement to such Registration Statement or
Prospectus which will correct such statement or omission or effect such
compliance;
 
(5)           make every reasonable effort to prevent or obtain at the earliest
possible moment the withdrawal of any stop order with respect to the applicable
Registration Statement or other order suspending the use of any preliminary or
final Prospectus;
 
(6)           promptly incorporate in a Prospectus supplement or post-effective
amendment to the applicable Registration Statement such information as the
managing underwriter or underwriters, if any, or the holders of a majority of
the Registrable Securities of the class being sold agree should be included
therein relating to the plan of distribution with respect to such Registrable
Securities; and make all required filings of such Prospectus supplement or
post-effective amendment as soon as reasonably practicable after being notified
of the matters to be incorporated in such Prospectus supplement or
post-effective amendment;
 
(7)           furnish to each selling holder of Registrable Securities and each
managing underwriter, if any, without charge, as many conformed copies as such
holder or managing underwriter may reasonably request of the applicable
Registration Statement;
 
(8)           deliver to each selling holder of Registrable Securities and each
managing underwriter, if any, without charge, as many copies of the applicable
Prospectus (including each preliminary Prospectus) as such holder or managing
underwriter may reasonably request (it being understood that the Issuer consents
to the use of the Prospectus by each of the selling holders of Registrable
Securities and the underwriter or underwriters, if any, in connection with the
offering and sale of the Registrable Securities covered by the Prospectus) and
such other documents as such selling holder or managing underwriter may
reasonably request in order to facilitate the disposition of the Registrable
Securities by such holder or underwriter;
 
(9)           on or prior to the date on which the applicable Registration
Statement is declared effective, use its reasonable best efforts to register or
qualify such Registrable Securities for offer and sale under the securities or
“Blue Sky” laws of each state and other jurisdiction of the United States, as
any such selling holder or underwriter, if any, or their respective counsel
reasonably requests in writing, and do any and all other acts or things
reasonably necessary or advisable to keep such registration or qualification in
effect so as to permit the commencement and continuance of sales and dealings in
such jurisdictions for as long as may be necessary to complete the distribution
of the Registrable Securities covered by the Registration Statement; provided,
however, that the Issuer will not be required to qualify generally to do
business in any jurisdiction where it is not then so qualified or to take any
action which would subject it to taxation or general service of process in any
such jurisdiction where it is not then so subject;
 
 
11

--------------------------------------------------------------------------------

 

(10)           cooperate with the selling holders of Registrable Securities and
the managing underwriter, underwriters or agent, if any, to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities to be sold and not bearing any restrictive legends;
 
(11)           not later than the effective date of the applicable Registration
Statement, provide a CUSIP number for all Registrable Securities and provide the
applicable transfer agent with printed certificates for the Registrable
Securities which certificates shall be in a form eligible for deposit with The
Depository Trust Company;
 
(12)           obtain for delivery to the holders of each class of Registrable
Securities being registered and to the underwriter or underwriters, if any, an
opinion or opinions from counsel for the Issuer dated the effective date of the
Registration Statement or, in the event of an Underwritten Offering, the date of
the closing under the underwriting agreement, in customary form, scope and
substance, which counsel and opinions shall be reasonably satisfactory to a
majority of the holders of each such class and underwriter or underwriters, if
any, and their respective counsel;
 
(13)           in the case of an Underwritten Offering, obtain for delivery to
the Issuer and the underwriter or underwriters, if any, with copies to the
holders of Registrable Securities included in such registration, a cold comfort
letter from the Issuer’s independent certified public accountants in customary
form and covering such matters of the type customarily covered by cold comfort
letters as the managing underwriter or underwriters reasonably request, dated
the date of execution of the underwriting agreement and brought down to the
closing under the underwriting agreement;
 
(14)           cooperate with each seller of Registrable Securities and each
underwriter or agent, if any, participating in the disposition of such
Registrable Securities and their respective counsel in connection with any
filings required to be made with the FINRA;
 
(15)           use its reasonable best efforts to comply with all applicable
rules and regulations of the SEC and make generally available to its security
holders, as soon as reasonably practicable (but not more than 15 months) after
the effective date of the applicable Registration Statement, an earnings
statement satisfying the provisions of Section 11(a) of the Securities Act and
the rules and regulations promulgated thereunder;
 
(16)           provide and cause to be maintained a transfer agent and registrar
for all Registrable Securities covered by the applicable Registration Statement
from and after a date not later than the effective date of such Registration
Statement;
 
(17)           cause all Registrable Securities of a class covered by the
applicable Registration Statement to be listed on each securities exchange on
which any of the Issuer’s securities of such class are then listed or quoted and
on each inter-dealer quotation system on which any of the Issuer’s securities of
such class are then quoted;
 
 
12

--------------------------------------------------------------------------------

 

(18)           make available upon reasonable notice at reasonable times and for
reasonable periods for inspection by a representative appointed by the holders
of a majority of the Registrable Securities of each class covered by the
applicable Registration Statement, by any managing underwriter or underwriters
participating in any disposition to be effected pursuant to such Registration
Statement and by any attorney, accountant or other agent retained by such
sellers or any such managing underwriter, all pertinent financial and other
records, pertinent corporate documents and properties of the Issuer, and cause
all of the Issuer’s officers, directors and employees and the independent public
accountants who have certified its financial statements to make themselves
available to discuss the business of the Issuer and to supply all information
reasonably requested by any such seller, underwriter, attorney, accountant or
agent in connection with such Registration Statement as shall be necessary to
enable them to exercise their due diligence responsibility (subject to the entry
by each party referred to in this clause (18) into customary confidentiality
agreements in a form reasonably acceptable to the Issuer);
 
(19)           in the case of  an Underwritten Offering, cause the senior
executive officers of the Issuer to participate in the customary “road show”
presentations that may be reasonably requested by the managing underwriter in
any such Underwritten Offering and otherwise to facilitate, cooperate with, and
participate in each proposed offering contemplated herein and customary selling
efforts related thereto; and
 
(20)           promptly after the issuance of an earnings release or upon the
request of any holder, prepare a current report on Form 8-K with respect to such
earnings release or a matter of disclosure as requested by such holder and file
such Form 8-K with the SEC.
 
(b)           The Issuer may require each selling holder of Registrable
Securities as to which any registration is being effected to furnish to the
Issuer such information regarding the distribution of such Securities and such
other information relating to such holder and its ownership of the applicable
Registrable Securities as the Issuer may from time to time reasonably
request.  Each holder of Registrable Securities agrees to furnish such
information to the Issuer and to cooperate with the Issuer as necessary to
enable the Issuer to comply with the provisions of this Agreement.  The Issuer
shall have the right to exclude any holder that does not comply with the
preceding sentence from the applicable registration.
 
(c)           Each holder of Registrable Securities agrees by acquisition of
such Registrable Securities that, upon receipt of any notice from the Issuer of
the happening of any event of the kind described in Section 2.5(a)(4), such
holder will discontinue disposition of its Registrable Securities pursuant to
such Registration Statement until such holder’s receipt of the copies of the
supplemented or amended Prospectus contemplated by Section 2.5(a)(4), or until
such holder is advised in writing by the Issuer that the use of the Prospectus
may be resumed, and has received copies of any additional or supplemental
filings that are incorporated by reference in the Prospectus and, if so directed
by the Issuer, such holder will deliver to the Issuer (at the Issuer’s expense)
all copies, other than permanent file copies then in such holder’s possession,
of the Prospectus covering such Registrable Securities which are current at the
time of the receipt of such notice.  In the event that the Issuer shall give any
such notice in respect of a Demand Registration, the period during which the
applicable Registration Statement is required to be maintained effective shall
be extended by the number of days during the period from and including the date
of the giving of such notice to and including the date when each seller of
Registrable Securities covered by such Registration Statement either receives
the copies of the supplemented or amended Prospectus contemplated by Section
2.5(a)(4) or is advised in writing by the Issuer that the use of the Prospectus
may be resumed.
 
 
13

--------------------------------------------------------------------------------

 

2.6.  Underwritten Offerings.
 
(a)           Underwriting Agreements.  If requested by the underwriters for any
Underwritten Offering requested by holders pursuant to Section 2.1 or 2.2, the
Issuer and the holders of Registrable Securities to be included therein shall
enter into an underwriting agreement with such underwriters, such agreement to
be reasonably satisfactory in substance and form to the Issuer, the holders of a
majority of each class of the Registrable Securities to be included in such
Underwritten Offering and the underwriters, and to contain such terms and
conditions as are generally prevailing in agreements of that type, including,
without limitation, indemnities no less favorable to the recipient thereof than
those provided in Section 2.9.  The holders of any Registrable Securities to be
included in any Underwritten Offering pursuant to Section 2.3 shall enter into
such an underwriting agreement at the request of the Issuer.  All of the
representations and warranties by, and the other agreements on the part of, the
Issuer to and for the benefit of such underwriters included in each such
underwriting agreement shall also be made to and for the benefit of such holders
and any or all of the conditions precedent to the obligations of such
underwriters under such underwriting agreement be conditions precedent to the
obligations of such holders.  No holder shall be required in any such
underwriting agreement to make any representations or warranties to or
agreements with the Issuer or the underwriters other than representations,
warranties or agreements regarding such holder, such holders Registrable
Securities, such holder’s intended method of distribution and any other
representations required by law.
 
(b)           Price and Underwriting Discounts.  In the case of an Underwritten
Offering requested by holders pursuant to Section 2.1 or 2.2, the price,
underwriting discount and other financial terms for each class of Registrable
Securities of the related underwriting agreement shall be determined by the
holders of a majority of such class of Registrable Securities.  In the case of
any Underwritten Offering pursuant to Section 2.3, such price, discount and
other terms shall be determined by the Issuer, subject to the right of the
holders to withdraw their request to participate in the registration pursuant to
Section 2.3(a)(3) after being advised of such price, discount and other terms.
 
(c)           Participation in Underwritten Offerings.  No holder may
participate in an Underwritten Offering unless such Person (i) agrees to sell
such Person’s securities on the basis provided in any underwriting arrangements
approved by the Persons entitled to approve such arrangements and (ii) completes
and executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents required under the terms of such underwriting
arrangements.
 
2.7.  No Inconsistent Agreements; Additional Rights.  Other than any agreement
concerning TARP Securities, the Issuer will not enter into, and is not currently
a party to, any agreement which is, or could be, inconsistent with the rights
granted to the holders of Registrable Securities by this Agreement.
 
 
14

--------------------------------------------------------------------------------

 

2.8.  Registration Expenses.
 
(a)           The Issuer shall pay all of the expenses set forth in this
paragraph (a) in connection with a registration under this Agreement of
Registrable Securities.   Such expenses are (i) all registration and filing
fees, and any other fees and expenses associated with filings required to be
made with the SEC or the FINRA, (ii) all fees and expenses of compliance with
state securities or “Blue Sky” laws, (iii) all printing, duplicating, word
processing, messenger, telephone, facsimile and delivery expenses (including
expenses of printing certificates for the Registrable Securities in a form
eligible for deposit with The Depository Trust Company and of printing
prospectuses), (iv) all fees and disbursements of counsel for the Issuer and of
all independent certified public accountants of the Issuer, (v) Securities Act
liability insurance or similar insurance if the Issuer so desires or the
underwriter or underwriters, if any, so require in accordance with
then-customary underwriting practice, (vi) all fees and expenses incurred in
connection with the listing of the Registrable Securities on any securities
exchange or the quotation of the Registrable Securities on any inter-dealer
quotation system, (vii) expenses of  counsel to the underwriters and (viii) all
applicable rating agency fees with respect to any applicable Registrable
Securities.  In addition, in all cases the Issuer shall pay its internal
expenses (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expense of
any audit and the fees and expenses of any Person, including special experts,
retained by the Issuer.  In addition, the Issuer shall pay all reasonable fees
and disbursements of one law firm or other counsel selected by the holders of a
majority of the Registrable Securities being registered and all fees and
expenses of accountants to the holders of Registrable Securities being sold but,
in any case, not to exceed, in the aggregate, $40,000 per registration
statement.
 
(b)           The Issuer shall also be required to pay any other costs or
expenses in the course of the transactions contemplated hereby; provided
however, underwriting discounts and commissions and transfer taxes attributable
to the sale of Registrable Securities shall be paid by holders participating in
the offering.
 
2.9. Indemnification.
 
(a)           Indemnification by the Issuer.  The Issuer agrees to indemnify and
hold harmless, to the full extent permitted by law, each holder of Registrable
Securities and their respective officers, directors, advisors and agents and
employees and each Person who controls (within the meaning of the Securities Act
or the Exchange Act) such Persons from and against any and all losses, claims,
damages, liabilities (or actions or proceedings in respect thereof, whether or
not such indemnified party is a party thereto) and expenses (including
reasonable costs of investigation and legal expenses), joint or several (each, a
“Loss” and collectively “Losses”), arising out of or based upon (i) any untrue
or alleged untrue statement of a material fact contained in any Registration
Statement under which such Registrable Securities were registered under the
Securities Act (including any final, preliminary or summary Prospectus contained
therein or any amendment thereof or supplement thereto or any documents
incorporated by reference therein) or (ii) any omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein (in the case of a Prospectus or preliminary Prospectus,
in light of the circumstances under which they were made) not misleading;
provided, however, that the Issuer shall not be liable to any indemnified party
in any such case to the extent that any such Loss arises out of or is based upon
an untrue statement or alleged untrue statement or omission or alleged omission
made in any such Registration Statement in reliance upon and in conformity with
written information furnished to the Issuer by such holder expressly for use in
the preparation thereof.  This indemnity shall be in addition to any liability
the Issuer may otherwise have.  Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of such holder or
any indemnified party and shall survive the transfer of such securities by such
holder. The Issuer will also indemnify, if applicable and if requested,
underwriters, selling brokers, dealer managers and similar securities industry
professionals participating in any distribution pursuant hereto, their officers
and directors and each Person who controls such Persons (within the meaning of
the Securities Act and the Exchange Act) to the same extent as provided above
with respect to the indemnification of the Indemnified Persons.
 
 
15

--------------------------------------------------------------------------------

 

(b)           Indemnification by the Holders.  Each selling holder of
Registrable Securities agrees (severally and not jointly) to indemnify and hold
harmless, to the full extent permitted by law, the Issuer, its directors and
officers and each Person who controls the Issuer (within the meaning of the
Securities Act and the Exchange Act) from and against any Losses resulting from
any untrue statement of a material fact or any omission of a material fact
required to be stated in the Registration Statement under which such Registrable
Securities were registered under the Securities Act (including any final,
preliminary or summary Prospectus contained therein or any amendment thereof or
supplement thereto or any documents incorporated by reference therein), or
necessary to make the statements therein (in the case of a Prospectus or
preliminary Prospectus, in light of the circumstances under which they were
made) not misleading, to the extent, but only to the extent, that such untrue
statement or omission had been contained in any information furnished in writing
by such selling holder to the Issuer specifically for inclusion in such
Registration Statement.  This indemnity shall be in addition to any liability
such holder may otherwise have.  Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of the Issuer or any
indemnified party.  In no event shall the liability of any selling holder of
Registrable Securities hereunder be greater in amount than the dollar amount of
the proceeds received by such holder under the sale of the Registrable
Securities giving rise to such indemnification obligation.  The Issuer shall be
entitled to receive indemnities from, if applicable and if requested,
underwriters, selling brokers, dealer managers and similar securities industry
professionals participating in the distribution, to the same extent as provided
above (with appropriate modification) with respect to information so furnished
in writing by such Persons specifically for inclusion in any Prospectus or
Registration Statement.  Each holder also shall indemnify any underwriters of
the Registrable Securities, their officers and directors and each Person who
controls such underwriters (within the meaning of the Securities Act) to the
same extent as provided above with respect to the indemnification of the Issuer.
 
 
16

--------------------------------------------------------------------------------

 

(c)           Conduct of Indemnification Proceedings.  Any Person entitled to
indemnification hereunder will (i) give prompt written notice to the
indemnifying party of any claim with respect to which it seeks indemnification
(provided, however, that any delay or failure to so notify the indemnifying
party shall relieve the indemnifying party of its obligations hereunder only to
the extent, if at all, that it is actually and materially prejudiced by reason
of such delay or failure) and (ii) permit such indemnifying party to assume the
defense of such claim with counsel reasonably satisfactory to the indemnified
party; provided, however, that any Person entitled to indemnification hereunder
shall have the right to select and employ separate counsel and to participate in
the defense of such claim, but the fees and expenses of such counsel shall be at
the expense of such Person unless (A) the indemnifying party has agreed in
writing to pay such fees or expenses, (B) the indemnifying party shall have
failed to assume the defense of such claim within a reasonable time after having
received notice of such claim from the Person entitled to indemnification
hereunder and to employ counsel reasonably satisfactory to such Person, (C) in
the reasonable judgment of any such Person, based upon advice of its counsel, a
conflict of interest exists between such Person and the indemnifying party with
respect to such claims or (D) the indemnified party has reasonably concluded
(based on advice of counsel) that there may be legal defenses available to it or
other indemnified parties that are different from or in addition to those
available to the indemnifying party (in which case, if the Person notifies the
indemnifying party in writing that such Person elects to employ separate counsel
at the expense of the indemnifying party, the indemnifying party shall not have
the right to assume the defense of such claim on behalf of such Person).  If
such defense is not assumed by the indemnifying party, the indemnifying party
will not be subject to any liability for any settlement made without its
consent, but such consent may not be unreasonably withheld; provided, however,
that an indemnifying party shall not be required to consent to any settlement
involving the imposition of equitable remedies or involving the imposition of
any material obligations on such indemnifying party other than financial
obligations for which such indemnified party will be indemnified hereunder.  If
the indemnifying party assumes the defense, the indemnifying party shall have
the right to settle such action without the consent of the indemnified party;
provided, however, that the indemnifying party shall be required to obtain such
consent (which consent shall not be unreasonably withheld) if the settlement
includes any admission of wrongdoing on the part of the indemnified party or any
restriction on the indemnified party or its officers or directors.  No
indemnifying party shall consent to entry of any judgment or enter into any
settlement which does not include as an unconditional term thereof the giving by
the claimant or plaintiff to each indemnified party of an unconditional release
from all liability in respect to such claim or litigation.  The indemnifying
party or parties shall not, in connection with any proceeding or related
proceedings in the same jurisdiction, be liable for the reasonable fees,
disbursements and other charges of more than one separate firm (together with
one firm of local counsel) at any one time from all such indemnified party or
parties unless (x) the employment of more than one counsel has been authorized
in writing by the indemnifying party or parties (y) a conflict or potential
conflict exists or may exist (based on advice of counsel to an indemnified
party) between such indemnified party and the other indemnified parties or (z)
an indemnified party has reasonably concluded (based on advice of counsel) that
there may be legal defenses available to it that are different from or in
addition to those available to the other indemnified parties,  in each of which
cases the indemnifying party shall be obligated to pay the reasonable fees and
expenses of such additional counsel or counsels.
 
 
17

--------------------------------------------------------------------------------

 

(d)           Contribution.  If for any reason the indemnification provided for
in the paragraphs (a) and (b) of this Section 2.9 is unavailable to an
indemnified party or insufficient to hold it harmless as contemplated by
paragraphs (a) and (b) of this Section 2.9, then the indemnifying party shall
contribute to the amount paid or payable by the indemnified party as a result of
such Loss in such proportion as is appropriate to reflect the relative fault of
the indemnifying party on the one hand and the indemnified party on the
other.  The relative fault shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the indemnifying party or the indemnified party and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such untrue statement or omission.  Notwithstanding anything in this
Section 2.9(d) to the contrary, no indemnifying party (other than the Issuer)
shall be required pursuant to this Section 2.9(d) to contribute any amount in
excess of the amount by which the net proceeds received by such indemnifying
party from the sale of Registrable Securities in the offering to which the
Losses of the indemnified parties relate exceeds the amount of any damages which
such indemnifying party has otherwise been required to pay by reason of such
untrue statement or omission.  The parties hereto agree that it would not be
just and equitable if contribution pursuant to this Section 2.9(d) were
determined by pro rata allocation or by any other method of allocation that does
not take account of the equitable considerations referred to in the immediately
preceding paragraph.  No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation. If indemnification is available under this Section 2.9, the
indemnifying parties shall indemnify each indemnified party to the full extent
provided in Sections 2.9(a) and 2.9(b) hereof without regard to the relative
fault of said indemnifying parties or indemnified party.
 
2.10.  Rules 144 and 144A.  The Issuer covenants that it will file the reports
required to be filed by it under the Securities Act and the Exchange Act and the
rules and regulations adopted by the SEC thereunder (or, if the Issuer is not
required to file such reports, it will, upon the request of any holder of
Registrable Securities after the transfer date, make publicly available other
information so long as necessary to permit sales pursuant to Rule 144 or 144A
under the Securities Act, and it will take such further action as any holder of
Registrable Securities may reasonably request, all to the extent required from
time to time to enable such holder to sell Registrable Securities without
registration under the Securities Act within the limitation of the exemptions
provided by (i) Rule 144 or 144A or Regulation S under the Securities Act, as
such Rules may be amended from time to time, or (ii) any similar rule or
regulation hereafter adopted by the SEC.  Upon the request of any holder of
Registrable Securities, the Issuer will deliver to such holder a written
statement as to whether it has complied with such requirements and, if not, the
specifics thereof.
 
Section 3. MISCELLANEOUS
 
3.1.  Term.  This Agreement shall terminate upon termination of the Stock
Purchase Agreement and if the transactions contemplated by the Stock Purchase
Agreement are completed on the date as of which (A) all of the Registrable
Securities have been sold pursuant to a Registration Statement (but in no event
prior to the applicable period referred to in Section 4(3) of the Securities Act
and Rule 174 thereunder) or (B) the holders are permitted to sell their
Registrable Securities under Rule 144 under the Securities Act (or any similar
provision then in force permitting the sale of restricted securities) without
limitation on the amount of securities sold or the manner of sale.  The
provisions of Section 2.9 and Section 2.10 shall survive any termination after
completion of the transactions contemplated by the Stock Purchase Agreement.
 
 
18

--------------------------------------------------------------------------------

 

3.2.  Injunctive Relief.  It is hereby agreed and acknowledged that it will be
impossible to measure in money the damages that would be suffered if the parties
fail to comply with any of the obligations herein imposed on them and that in
the event of any such failure, an aggrieved Person will be irreparably damaged
and will not have an adequate remedy at law.  Any such Person shall, therefore,
be entitled (in addition to any other remedy to which it may be entitled in law
or in equity) to injunctive relief, including, without limitation, specific
performance, to enforce such obligations, and if any action should be brought in
equity to enforce any of the provisions of this Agreement, none of the parties
hereto shall raise the defense that there is an adequate remedy at law.
 
3.3.  Attorneys’ Fees.  In any action or proceeding brought to enforce any
provision of this Agreement or where any provision hereof is validly asserted as
a defense, the successful party shall, to the extent permitted by applicable
law, be entitled to recover reasonable attorneys’ fees in addition to any other
available remedy.
 
3.4.  Notices.  All notices, other communications or documents provided for or
permitted to be given hereunder, shall be made in writing and shall be given
either personally by hand-delivery, by facsimile transmission, by mailing the
same in a sealed envelope, registered first-class mail, postage prepaid, return
receipt requested, or by air courier guaranteeing overnight delivery:
 
(a)           if to the Issuer to:
 
BRIDGE CAPITAL HOLDINGS.
55 Almaden Boulevard
San Jose, California 95113
Attention: Chief Financial Officer
Facsimile No.: (408) 423-8520
 
with copies to:
Bingham McCutchen LP
Three Embarcadero Center
San Francisco, California 94111
Attention: James M. Rockett
Facsimile No.: (415) 393-2286
 
(b)           if to the Manager to:
Carpenter Fund Manager GP, LLC
5 Park Plaza, Suite 950
Irvine, California 92614
Attn:      Robert E. Sjogren, Secretary
Voice:  (949) 261-8888
Facsimile No.: (949) 261-0880
 
 
19

--------------------------------------------------------------------------------

 
 
with copies to:
Manatt, Phelps & Phillips, LLP
695 Town Center Drive, 14th Floor
Costa Mesa, California   92626
Attn:     Angelee J. Harris
Tel:  (714) 338-2720
Fax: (714) 371-2550
 
Each holder, by written notice given to the Issuer in accordance with this
Section 3.4 may change the address to which notices, other communications or
documents are to be sent to such holder.  All notices, other communications or
documents shall be deemed to have been duly given: (i) at the time delivered by
hand, if personally delivered; (ii) when receipt is acknowledged in writing by
addressee, if by facsimile transmission; (iii) five business days after having
been deposited in the mail, postage prepaid, if mailed by first class mail; and
(iv) on the first business day with respect to which a reputable air courier
guarantees delivery; provided, however, that notices of a change of address
shall be effective only upon receipt.
 
3.5.  Successors, Assigns and Transferees.
 
(a)           The registration rights of any holder under this Agreement with
respect to any Registrable Securities may be transferred and assigned, provided,
however, that no such assignment shall be binding upon or obligate the Issuer to
any such assignee unless and until the Issuer shall have received notice of such
assignment as herein provided and a written agreement of the assignee to be
bound by the provisions of this Agreement.  Any transfer or assignment made
other than as provided in the first sentence of this Section 3.5 shall be null
and void.
 
(b)           This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto, and their respective successors and permitted
assigns.
 
3.6. Governing Law; Service of Process; Consent to Jurisdiction.
 
(a)           THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF CALIFORNIA APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED WITHIN THE STATE.
 
(b)           To the fullest extent permitted by applicable law, each party
hereto (i) agrees that any claim, action or proceeding by such party seeking any
relief whatsoever arising out of, or in connection with, this Agreement or the
transactions contemplated hereby shall be brought only in the United States
District Court for the Northern District of California and in any California
State court located in the City of San Jose or San Francisco and not in any
other State or Federal court in the United States of America or any court in any
other country, (ii) agrees to submit to the exclusive jurisdiction of such
courts located in the State of California for purposes of all legal proceedings
arising out of, or in connection with, this Agreement or the transactions
contemplated hereby and (iii) irrevocably waives any objection which it may now
or hereafter have to the laying of the venue of any such proceeding brought in
such a court and any claim that any such proceeding brought in such a court has
been brought in an inconvenient forum.
 
 
20

--------------------------------------------------------------------------------

 

3.7.  Headings.  The section and paragraph headings contained in this Agreement
are for reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.
 
3.8.  Severability.  Whenever possible, each provision or portion of any
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law in any jurisdiction, such invalidity,
illegality or unenforceability will not affect any other provision or portion of
any provision in such jurisdiction, and this agreement will be reformed,
construed and enforced in such jurisdiction as if such invalid, illegal or
unenforceable provision or portion of any provision had never been contained
therein.
 
3.9.  Amendment; Waiver.
 
(a)           This Agreement may not be amended or modified and waivers and
consents to departures from the provisions hereof may not be given, except by an
instrument or instruments in writing making specific reference to this Agreement
and signed by the Issuer, the holders of a majority of Registrable Securities of
each class then outstanding.  Each holder of any Registrable Securities at the
time or thereafter outstanding shall be bound by any amendment, modification,
waiver or consent authorized by this Section 3.9(a), whether or not such
Registrable Securities shall have been marked accordingly.
 
(b)           The waiver by any party hereto of a breach of any provision of
this Agreement shall not operate or be construed as a further or continuing
waiver of such breach or as a waiver of any other or subsequent breach. Except
as otherwise expressly provided herein, no failure on the part of any party to
exercise, and no delay in exercising, any right, power or remedy hereunder, or
otherwise available in respect hereof at law or in equity, shall operate as a
waiver thereof, nor shall any single or partial exercise of such right, power or
remedy by such party preclude any other or further exercise thereof or the
exercise of any other right, power or remedy.
 
3.10.  Counterparts.  This Agreement may be executed in any number of separate
counterparts and by the parties hereto in separate counterparts each of which
when so executed shall be deemed to be an original and all of which together
shall constitute one and the same agreement.
 
 
21

--------------------------------------------------------------------------------

 

 IN WITNESS WHEREOF, the parties hereto have caused this instrument to be duly
executed as of the date first written above.
 

 
BRIDGE CAPITAL HOLDINGS
     
By:
     
Daniel P. Meyers, President and CEO
     
CARPENTER FUND MANAGER GP, LLC
     
By:
     
James B. Jones, Managing Member

 
 
22

--------------------------------------------------------------------------------

 

Amended Exhibit F
 
Voting Agreement
 
 
 

--------------------------------------------------------------------------------

 


December __, 2008


Carpenter Fund Manager GP, LLC
5 Park Plaza, Suite 950
Irvine, CA  92614


Ladies and Gentlemen:


We understand that Carpenter Fund Manager GP, LLC (the “Manager”) on behalf of
and as General Partner of each of the following investment-related limited
partnerships: Carpenter Community BancFund, L.P.; Carpenter Community
BancFund-A, L.P.; and Carpenter Community BancFund-CA, L.P. (collectively, the
“Investors”), and Bridge Capital Holdings (the “Company”) intend to enter into a
Stock Purchase Agreement (the “Stock Purchase Agreement”) providing for the
purchase by the Investors of $30,000,000 of Series B Mandatorily Convertible
Preferred Stock of the Company (“Series B Preferred Stock”) and Series B-1
Mandatorily Convertible Preferred Stock of the Company (“Series B-1 Preferred
Stock”)(the “Investment”).  The Series B Preferred Stock and the Series B-1
Preferred Stock is convertible into Common Stock of the Company (“Common Stock”
or the “Conversion Shares”).


The undersigned is a shareholder of the Company and is entering into this letter
agreement to induce the Manager to enter into the Stock Purchase Agreement and
consummate the proposed transactions.


The undersigned confirms its agreement with you as follows:


1.           The undersigned represents, warrants and agrees that Schedule I
attached hereto sets forth the shares of the Company's capital stock of which
the undersigned is the record or beneficial owner and that the undersigned is on
the date hereof the lawful owner of the number of shares set forth therein, free
and clear of all voting agreements and commitments of any kind and free and
clear of all liens and encumbrances except as set forth in Schedule I.  Except
as set forth in Schedule I, the undersigned does not own or hold any rights to
acquire any additional shares of the Company's capital stock (by exercise of
stock options, warrants or otherwise) or any interest therein or any voting
rights with respect to any additional shares.


2.           The undersigned agrees that all shares of the Company's capital
stock beneficially owned by the undersigned for which it has voting rights at
the record date for any meeting of shareholders of the Company called to
consider and vote on the Investment and the Conversion Shares will be voted by
the undersigned in favor of (A) the approval of the springing voting rights of
the Preferred Stock and the authorization and issuance of the Conversion Shares
issuable upon conversion of the Preferred Stock for purposes of Rule 4350 of the
NASDAQ Listed Company Manual, (B) any increase in the size of the Board of
Directors as required by Section 6.2 of the Stock Purchase Agreement, and (B)
any other proposals necessary to permit the Company to issue the Preferred Stock
and the Conversion Shares.
 
 
 

--------------------------------------------------------------------------------

 

3.           Nothing contained herein is intended to prevent the undersigned
from performing his or her duties as officer or director in exercising the
Company’s rights or performing the Company’s obligations under the Stock
Purchase Agreement.


Please confirm that the foregoing correctly states the understanding between us
by signing and returning to us a counterpart hereof.
 

 
Very truly yours,
           
[Name]



Confirmed: December __, 2008


Carpenter Fund Manager GP, LLC
 
By:
     
Its:
   

 
 
 

--------------------------------------------------------------------------------

 